Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 1 of 159


                                                                         Page 1
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 19-CV-22303-KMW

               Florida Carry, Inc., a Florida
               not-for-profit corporation, et al.

                                               Plaintiffs,

               vs.

               City of Miami Beach, et al.,

                                         Defendants.
               --------------------------------------/


                                   1700 Convention Center Drive
                                   Miami Beach, Florida 33139
                                   Thursday, January 30, 2020
                                   1:07 p.m. - 4:19 p.m.




                                Video Deposition
                              of Christopher Philpot


                      Taken before Sonnia Martinez, Notary
               Public in and for the State of Florida at
               Large, pursuant to Notice of Taking Deposition
               filed in the above cause.
                                 - - - - - - -




                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 2 of 159


                                                                         Page 2
          1    APPEARANCES:
          2     ON BEHALF OF THE PLAINTIFFS:
          3           Kingry & Friday
                      1919 Atlantic Boulevard
          4           Jacksonville, Florida 32207
                      By: Eric Friday, Esquire
          5
                ON BEHALF OF THE CITY OF MIAMI BEACH:
          6
                      City of Miami Beach,
          7           1700 Convention Center Drive
                      4th Floor
          8           Miami Beach, Florida 33139
                      By: Robert F. Rosenwald,
          9               Assistant City Attorney
        10      ON BEHALF OF THE OFFICERS:
        11            Switkes & Zappala, P.A.
                      407 Lincoln Road
        12            Penthouse SE
                      Miami Beach, Florida 33139
        13            By: Robert Switkes, Esquire
        14     Also present:
        15            Oliver Lee, Videographer
                      Video Court Reporting
        16                     - - - - - - -
        17                       I N D E X
        18     Witness:     Christopher Philpot
        19                                 Direct    Cross
        20     By Mr. Switkes                4
        21     By Mr. Rosenwald                         139
        22                      E X H I B I T S
        23     Defendant's
        24            No.    1 Page   34             No.    2 Page 140
        25


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 3 of 159


                                                                          Page 3
          1                (The following was had.)
          2               THE VIDEOGRAPHER:       Okay.     In the case
          3         styled Florida Carry, Inc., et al., versus
          4         City of Miami Beach, et al.           Case
          5         Number 19-CV-22303-KMW.
          6               This is the videotaped deposition of
          7         Christopher Philpot.
          8               This deposition is taking place at
          9         1700 Convention Center Drive, Miami Beach,
        10          Florida on January 30, 2020.
        11                The time is now 1:07 p.m.
        12                Our videographer is Oliver Lee.
        13                Counsel will state their appearances
        14          for the record, after which our court
        15          reporter, Sonnia Martinez, will then swear
        16          in the witness.
        17                MR. FRIDAY:     Eric Friday for
        18          Plaintiffs.
        19                MR. SWITKES:     Bob Switkes on behalf
        20          of the officers.      And Rob Rosenwald on
        21          behalf of the City of Miami Beach.
        22                THE COURT REPORTER:       Sir, raise your
        23          right hand, please.
        24                Do you swear the testimony you will
        25          give will be the truth, the whole truth


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 4 of 159


                                                                         Page 4
          1         and nothing but the truth, so help you
          2         God?
          3                THE WITNESS:     I do.
          4                THE COURT REPORTER:      Thank you.
          5                     DIRECT EXAMINATION
          6    BY MR. SWITKES:
          7         Q.     Sir, could you please state your full
          8    name.
          9         A.     Christopher Michael Philpot.
        10          Q.     And have you ever gone by any other
        11     name?
        12          A.     No, sir.
        13          Q.     Mr. Philpot, have you ever had your
        14     deposition taken before?
        15          A.     For this event?
        16          Q.     For any event.
        17          A.     No, sir.
        18          Q.     Okay.   The court reporter sitting to
        19     your right is going to take down everything
        20     that's said in this room.        And even though we
        21     also have a videographer, it's important that
        22     you give all your responses verbally.
        23          A.     Okay.
        24          Q.     That is, you can't nod your head or
        25     point in any direction, because the court


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 5 of 159


                                                                         Page 5
          1    reporter can't take that down, okay?
          2         A.    Okay.
          3         Q.    Try to keep your voice up.         You're
          4    speaking a little bit on the low tone, and --
          5    so everybody in the room can hear you.
          6         A.    Okay.
          7         Q.    If during the course of the
          8    deposition you don't understand any of my
          9    questions, please ask me to rephrase it and
        10     I'll be glad to do so.
        11                Okay?
        12          A.    Yes, sir.
        13          Q.    If you need a break, just let us
        14     know.
        15                Are you under the influence of any
        16     alcohol, medication or drugs that would
        17     prevent you from giving honest testimony?
        18          A.    No, sir.
        19          Q.    Okay.    What is your home address,
        20     sir?
        21          A.    191 Loganderry, that's one word,
        22     L-O-G-A-N-D-E-R-R-Y Lane, Apartment 102, Plant
        23     City, that's two words, Florida 33563.
        24          Q.    And with whom do you reside at this
        25     address?


                      Fernandez & Associates Court Reporters
                      305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 6 of 159


                                                                         Page 6
          1         A.    I'm there by myself.
          2         Q.    And your date of birth?
          3         A.
          4         Q.    And the place of birth?
          5         A.    Point Pleasant, New Jersey.
          6         Q.    And have you ever been married?
          7         A.    No, sir.
          8         Q.    You have any children?
          9         A.    No, sir.
        10          Q.    Can you give me a brief description
        11     of your educational background starting with
        12     high school?
        13          A.    I have a high school diploma.
        14          Q.    From?
        15          A.    Central Regional High School.
        16          Q.    Where is that located?
        17          A.    Bayville, New Jersey.
        18          Q.    And when did you graduate?
        19          A.    2004.
        20          Q.    And do you have any other educational
        21     training thereafter?
        22          A.    No, sir.
        23          Q.    Have you ever been a party to a
        24     lawsuit?
        25          A.    No, sir.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 7 of 159


                                                                         Page 7
          1         Q.    Have you ever been injured on the
          2    job?
          3         A.    No, sir.
          4         Q.    Have you ever been arrested?
          5         A.    No, sir.
          6         Q.    Have you ever been the subject to a
          7    domestic violence situation?
          8         A.    No, sir.
          9         Q.    Do you remember a lawsuit versus a
        10     Henderson Mental Health Center?
        11          A.    I'm sorry, sir, can you repeat that?
        12          Q.    Yes.   Christopher Philpot versus
        13     Henderson Mental Health Center, et al, filed
        14     in February 10th of 1999, it was an auto
        15     negligence case.
        16          A.    No, sir.    I was in a car accident
        17     that -- but I wasn't ever in court or anything
        18     for it.
        19          Q.    What do you mean you weren't ever in
        20     court or anything?       Was a lawsuit filed on
        21     your behalf?
        22          A.    No, sir.
        23          Q.    Was the lawsuit in 1999 -- I mean was
        24     the automobile accident in 1999?
        25          A.    No, sir.


                      Fernandez & Associates Court Reporters
                      305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 8 of 159


                                                                         Page 8
          1         Q.     When was the accident?
          2         A.     To the best of my recollection, 2004.
          3         Q.     And where did the accident happen?
          4         A.     Lakewood, New Jersey.
          5         Q.     And were you injured in that
          6    accident?
          7         A.     No, sir.
          8         Q.     Are you involved in any other
          9    automobile accidents?
        10          A.     No, sir.
        11          Q.     You involved in any slip and fall or
        12     any other kind of accidents?
        13          A.     No, sir.
        14          Q.     Have you ever been hospitalized?
        15          A.     No, sir.
        16          Q.     Ever been the subject of a domestic
        17     violence case?
        18          A.     No, sir.
        19          Q.     Do you know another Christopher M.
        20     Philpot?
        21          A.     No, sir.   My stepmother is Christine
        22     Philpot and she has before gone by the name
        23     Chris Philpot, but not Christopher or M.
        24          Q.     And you don't have any children?
        25          A.     No, sir.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 9 of 159


                                                                         Page 9
          1         Q.    Did you ever have a lawsuit with the
          2    Department of Revenue?
          3         A.    No, sir.
          4         Q.    Do you know an Azzetta
          5    Gathers(phonetic)?
          6         A.    No, sir.
          7         Q.    Do you know a Carrie B. Nestle?
          8         A.    No, sir.
          9         Q.    Have you ever been the -- when did
        10     you move to Florida?
        11          A.    2014, to the best of my recollection.
        12          Q.    And have you lived at the address you
        13     previously gave for all that time?
        14          A.    Can you repeat the question, sir?
        15          Q.    You gave the address at the beginning
        16     of the deposition at 901 Loganderry Lane,
        17     Apartment 201, Plant City, Florida 33563.
        18          A.    Correct.     That's where I live now.
        19          Q.    Okay.    Where did you live before
        20     then?
        21          A.    I've lived at 2130 Northeast 42nd
        22     Street, Lighthouse Point, Florida.           I'm unsure
        23     of the ZIP.     I think it's 33064.
        24          Q.    And when did you live there?
        25          A.    Let's see.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 10 of
                                     159

                                                                        Page 10
        1         Q.    From when to when?
        2         A.    2016 to -- I'm sorry, 2015 to 2017, I
        3    believe, to the best of my recollection.
        4         Q.    And then you moved to Loganderry?
        5         A.    No, sir.
        6         Q.    Where did you move next?
        7         A.    I -- it wasn't a permanent residence,
        8    I was transferred for my job to Philadelphia,
        9    Pennsylvania.      It wasn't a permanent address.
       10    I still held a lease at that location.
       11         Q.    And where did you live in
       12    Philadelphia?
       13         A.    AirBnBs, hotel rooms, it was for
       14    work.
       15         Q.    Okay.    And before the Lighthouse
       16    Point where were you living?
       17         A.    I lived in Delray Beach, Florida.           I
       18    don't remember the specific address.           All I
       19    know it was Fiore Way.
       20         Q.    And when was that, from when to when?
       21         A.    That was for one year, so 2015 to
       22    '16, I believe.
       23         Q.    And prior to that?
       24         A.    I lived in Seaside Park, New Jersey.
       25         Q.    What was the address?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 11 of
                                     159

                                                                       Page 11
        1         A.     42 I Street.
        2         Q.     I, the letter I?
        3         A.     I as in the letter I, yes, sir.         And
        4    that's in Seaside Park, 08752.
        5         Q.     And you mentioned you were traveling
        6    for employment, give me your employment
        7    history from high school forward.
        8         A.     Oh, okay.    So right out of high
        9    school I worked for a laborers union.
       10         Q.     What union?
       11         A.     Local 172, heavy highway laborers
       12    union.
       13         Q.     And that was in New Jersey?
       14         A.     Correct.
       15         Q.     And what did you do for them?
       16         A.     I was an apprentice, so I assisted in
       17    whatever.     At the time we had a contract with
       18    Verizon to put in innerduct to protect the
       19    fiberoptic lines in neighbors, so we would
       20    entrench the pipe into the curbside so that
       21    the fiber optic line was protected.           So
       22    basically digging holes, just mostly labor,
       23    just, you know, any kind of labor.
       24         Q.     And worked for that labor union from
       25    when to when?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 12 of
                                     159

                                                                      Page 12
        1         A.    The best of my recollection, 2014 to
        2    2016 -- oh, no, no, excuse me, I'm sorry.
        3               2005 to around 2007, my apologies.
        4         Q.    And who did you work for after that?
        5         A.    After that I worked for Spirits
        6    Unlimited, which was a liquor store.
        7         Q.    And in what town?
        8         A.    That was in Brick, New Jersey.
        9         Q.    And you did that from when to when?
       10         A.    Best of my recollection, 2008 to
       11    2010.
       12         Q.    Why did you leave the union?
       13         A.    It just wasn't for me.
       14         Q.    And then why did you leave Spirits?
       15         A.    Better opportunity with a different
       16    job.
       17         Q.    With whom?
       18         A.    Sunburst Motel.
       19         Q.    And where was that located?
       20         A.    Seaside Heights, New Jersey.
       21         Q.    And what did you do there?
       22         A.    I was the front desk attendant.
       23         Q.    And you were there from when to when?
       24         A.    The best of my recollection, the end
       25    of 2008/2009 to approximately September of


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 13 of
                                     159

                                                                      Page 13
        1    2012.
        2         Q.    And why did you leave?
        3         A.    Well, Hurricane Cindy hit New Jersey
        4    and our city was completely decimated and the
        5    business closed.
        6         Q.    What did you do next?
        7         A.    I then worked for a company called
        8    JDM Engineering in Freehold, New Jersey.
        9         Q.    What did you do for them?
       10         A.    Basically just a shop hand.         I
       11    cleaned up and just any kind of errands they
       12    needed run.
       13         Q.    From when to when?
       14         A.    Let's see, approximately 2012 to
       15    2013.
       16         Q.    And why did you leave there?
       17         A.    I just didn't like the job anymore.
       18         Q.    So your next job was?
       19         A.    My next job would be when I got to
       20    Florida at Cracker Barrel.
       21         Q.    And which Cracker Barrel?
       22         A.    In Deerfield Beach, Florida.
       23         Q.    And what did you do there?
       24         A.    I was a waiter.
       25         Q.    And how long did you do that?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 14 of
                                     159

                                                                      Page 14
        1         A.    Two months.
        2         Q.    From when to when?
        3         A.    Let's see, March of 2014 to May of
        4    2014, the best I can remember.
        5         Q.    And why did you leave?
        6         A.    Better opportunity.
        7         Q.    And where did you go next?
        8         A.    Brandmart USA.
        9         Q.    Which location?
       10         A.    Deerfield Beach.
       11         Q.    And what did you do there?
       12         A.    I was a TV specialist.
       13         Q.    And you were there from when to when?
       14         A.    Let me see, 2016 to 2017.
       15         Q.    And why did you leave?
       16         A.    Again, another opportunity.
       17         Q.    Where?
       18         A.    GHL Insurance.
       19         Q.    And where is that located?
       20         A.    Boca Raton, Florida.
       21         Q.    And what do you do there?
       22         A.    I was an insurance agent.
       23         Q.    Did you obtain a license?
       24         A.    Yes, sir.
       25         Q.    What kind of license?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 15 of
                                     159

                                                                      Page 15
        1         A.    Florida 215, health, life and
        2    annuities.
        3         Q.    And how long were you there?
        4         A.    Let's see, approximately one year.
        5         Q.    And why did you leave?
        6         A.    Better opportunity back in Florida.
        7         Q.    When you say "back in Florida," Boca
        8    Raton is in Florida.
        9         A.    I understand, they transferred me to
       10    Philadelphia, though.
       11         Q.    When was that?      Is that the one you
       12    were talking about going back and forth?
       13         A.    Correct.     So they transferred me --
       14    let's see, September -- when was it?
       15               Yeah, they transferred me -- I'm
       16    sorry, just let me think here.          September of
       17    2018 they transferred me to Philadelphia.
       18         Q.    And you were there till?
       19         A.    January of 2019.
       20         Q.    And what happened then?
       21         A.    I was offered a job in Tampa, Florida
       22    -- or Plant City, Florida.
       23         Q.    And what job was that?
       24         A.    It's my current occupation, I work
       25    for WhiteSands Treatment Center.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 16 of
                                     159

                                                                      Page 16
        1         Q.    Couldn't understand that.
        2         A.    WhiteSands Treatment Center.
        3         Q.    And what type of treatment do they
        4    provide?
        5         A.    Drug and alcohol, and mental health.
        6         Q.    And your position there is?
        7         A.    I'm the outpatient facilities
        8    manager.
        9         Q.    And what does that job entail?
       10         A.    So we have 51 locations, outpatient
       11    locations across Florida, small offices for
       12    outpatient therapy for when a patient gets out
       13    of inpatient.      My job is to oversee all those
       14    offices, make sure they're tiptop, up to fire
       15    code, up to building code.         I meet with
       16    inspectors, make sure they have all the
       17    supplies they need.
       18         Q.    Do you hold any licenses in
       19    engineering or building trade?
       20         A.    No, sir.
       21         Q.    And that's where you're currently
       22    working exclusively?
       23         A.    Yes, sir.
       24         Q.    And who is your immediate supervisor
       25    there?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 17 of
                                     159

                                                                      Page 17
        1         A.    Louis Pompeo.
        2         Q.    L-E-W OR L-O-U?
        3         A.    L-O-U-I-S Pompeo, P-O-M-P-E-O.
        4         Q.    And his position is?
        5         A.    He is the director of outpatient.
        6         Q.    How long have you been a member of
        7    Florida Carry?
        8               MR. FRIDAY:      Object to form and do
        9         not answer that question.
       10    BY MR. SWITKES:
       11         Q.    Have you ever been a -- on the board
       12    of directors of Florida Carry?
       13         A.    No, sir.
       14         Q.    Do you belong to any church or social
       15    organizations?
       16         A.    No, sir.
       17         Q.    Of the members of Florida Carry that
       18    came with you to Miami Beach, how did you --
       19    did you know any of them before coming to
       20    Miami Beach?
       21               MR. FRIDAY:      Object to form.
       22               THE WITNESS:      I don't know if they
       23         were members of Florida Carry or not.
       24    BY MR. SWITKES:
       25         Q.    But I asked you if you knew them


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 18 of
                                     159

                                                                      Page 18
        1    before you came to Miami.
        2         A.    I knew one person, yes.
        3         Q.    And which person was that?
        4         A.    Sean Devine.
        5         Q.    And how did you know him?
        6         A.    Sean Devine and I have been friends
        7    for quite sometime.       And we were also
        8    neighbors at 2130 Northeast 42nd Street.
        9         Q.    He lived in an apartment in that same
       10    complex?
       11         A.    Yeah, below me.
       12         Q.    Okay.    You don't make a lot of noise,
       13    do you?
       14         A.    No.
       15         Q.    And you've known Sean for
       16    approximately how long?
       17         A.    Fifteen years.
       18         Q.    And your first met him in New Jersey?
       19         A.    Yes.
       20         Q.    And describe your relationship with
       21    him.
       22         A.    We -- he -- just always been good
       23    friends, you know.
       24         Q.    Doing what kind of activities outside
       25    of work?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 19 of
                                     159

                                                                      Page 19
        1         A.    Fishing, kayaking, you know, playing
        2    some basketball.
        3         Q.    How long have you been fishing?
        4         A.    Since I can remember, sir, since I
        5    was a kid.
        6         Q.    What type of fishing did you do?
        7         A.    Well, I was raised in Seaside Park,
        8    New Jersey and it's a coastal town and it's a
        9    fishing town and we would always surf fish off
       10    the beach.     We would fish off -- we had this
       11    pier in Seaside that went out into the ocean,
       12    so I've fished pier.        My uncle had a boat, I
       13    would go out on the boat and fish.
       14         Q.    That pier in Seaside, did it have a
       15    tackle and bait shop on the pier?
       16         A.    No.
       17         Q.    And my understanding is, is that it's
       18    been alleged that you wrote or authored some
       19    kind of communication to the City of Miami
       20    Beach prior to the demonstration on Miami
       21    Beach; is that correct?
       22               MR. FRIDAY:      Object to form.
       23               You can answer.
       24               THE WITNESS:      Can you repeat the
       25         question.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 20 of
                                     159

                                                                      Page 20
        1                 MR. SWITKES:    Why don't you read it
        2         back.
        3                 (The question was:     And my
        4         understanding is, is that it's been
        5         alleged that you wrote or authored some
        6         kind of communication to the City of Miami
        7         Beach prior to the demonstration on Miami
        8         Beach; is that correct, was read by the
        9         court reporter.)
       10                 THE WITNESS:    Well, it wasn't a
       11         demonstration.
       12    BY MR. SWITKES:
       13         Q.      What was it?
       14         A.      A gathering of friends to go fishing.
       15         Q.      Had you ever been to South Pointe
       16    Park before?
       17         A.      Yes.
       18         Q.      When had you been to South Pointe
       19    Park before?
       20         A.      Approximately two months before.
       21         Q.      And why did you come two months
       22    before?
       23         A.      I just -- I was visiting a friend and
       24    we took -- we took a walk outside of their
       25    condo and we walked through the park.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 21 of
                                     159

                                                                      Page 21
        1         Q.     Who is your friend?
        2         A.     Fiorella.
        3         Q.     Spell that for us.
        4         A.     F-I-O -- I am not sure on the
        5    spelling.     She goes by Fio, F-I-O.
        6         Q.     Give me your best approximation of
        7    the spelling.      We won't hold you to it.
        8         A.     F-I-O-E-R-L-L-A.
        9         Q.     And her last name?
       10         A.     Panzita.
       11         Q.     P-A-N --
       12         A.     -- Z-I-T-A.
       13         Q.     And she lives here in the beach?
       14         A.     No, not anymore.
       15         Q.     She was living in the beach?
       16         A.     Yes, sir.
       17         Q.     And you came to visit her
       18    approximately two months before the visit
       19    we're here to talk about?
       20         A.     Before the visit to the pier you
       21    mean?
       22         Q.     Yes.
       23         A.     Yes, sir.
       24         Q.     And you walked on the pier, correct?
       25         A.     Yes, sir.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 22 of
                                     159

                                                                      Page 22
        1          Q.    And you walked on the pier, can you
        2    give me a description of what is the
        3    surrounding area of the pier?
        4          A.    So to get into South Pointe Park, to
        5    get to the pier you would go through an area
        6    of like bathrooms, like grass areas, grassy
        7    areas.     There's a sidewalk that runs along the
        8    -- I'm not sure what that canal is called or
        9    if it's an inlet.       There's a sidewalk with a
       10    jetty there.      It's just -- there's a
       11    restaurant, I believe.        I don't know if it's
       12    part of that property but it's further down,
       13    so.
       14          Q.    Smith and Wollensky?
       15          A.    I'm sorry, sir, what --
       16          Q.    Smith and Wollensky, is that the name
       17    of the restaurant you're referring to?
       18          A.    I don't recall.
       19          Q.    Okay.   And across the water from that
       20    walkway, what is there?
       21          A.    Condos, apartments.
       22          Q.    And you noticed any gantry cranes?
       23          A.    Can you define a gantry crane?
       24          Q.    It's a crane that's used to unload
       25    cargo from cargo ships.        They're very large,


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 23 of
                                     159

                                                                      Page 23
        1    they probably go in the air more than a
        2    hundred feet.
        3         A.    I wouldn't --
        4         Q.    It's be hard to miss if you walked on
        5    the walkway.
        6         A.    I wouldn't know what one of those --
        7    a gantry crane is, so I can't say that there's
        8    gantry cranes across the water.
        9         Q.    What did you observe -- did you
       10    observe large metal structures that were from
       11    the ground that reached heights over a hundred
       12    feet?
       13         A.    Not to my recollection.
       14         Q.    Did you notice any cruise ships?
       15         A.    No.
       16         Q.    Did you notice any boats going in and
       17    out of that waterway?
       18         A.    Yes.
       19         Q.    What kind of boats?
       20         A.    Fishing boats.      I noticed there was a
       21    speedboat, like a chartered like speedboat
       22    they do.     They go out in the ocean, you know,
       23    do like a bunch of 360s, I guess.
       24         Q.    Did you notice any Coast Guard boats?
       25         A.    At the time of this walk with


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 24 of
                                     159

                                                                      Page 24
        1    Fiorella?
        2         Q.     Yes, sir.
        3         A.     No, sir.
        4         Q.     Did you do the walk during the
        5    daytime hours?
        6         A.     Yes, sir.
        7         Q.     Okay.   You didn't notice any large
        8    buildings on the other side of that waterway
        9    that housed cruise lines?
       10         A.     I don't recall ever seeing a cruise
       11    ship.     I think I would know if I did.
       12         Q.     Okay.   But did you notice those large
       13    industrial type buildings on the other side of
       14    the water from where you were walking?
       15         A.     Well, I -- to my recollection I don't
       16    know if they're industrial or not, but they
       17    are structures.
       18         Q.     And did you look at any of the signs
       19    on those structures?
       20         A.     No, sir.
       21         Q.     Did you happen to notice Royal
       22    Caribbean, Norwegian Caribbean?
       23         A.     No, sir.
       24         Q.     None of those, MCM?
       25         A.     No, sir.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 25 of
                                     159

                                                                      Page 25
        1         Q.    Okay.    Despite not knowing that --
        2    what a gantry crane is, did you notice any
        3    large metal structures protruding from the
        4    ground up into the air?
        5               MR. FRIDAY:      Object to form.
        6               THE WITNESS:      No, sir.
        7    BY MR. SWITKES:
        8         Q.    Okay.    But you didn't fish on the
        9    first time you came down, correct?
       10         A.    No, sir.
       11         Q.    Did you walk on the pier the first
       12    time you came down?
       13         A.    Yes, sir.
       14         Q.    And what did you observe people doing
       15    that time?
       16         A.    Joggers, walkers, towards end of the
       17    pier there was fishermen, because -- there was
       18    fishermen towards the end of the pier, yes, a
       19    few fishermen.
       20         Q.    Give me a quantification of a few,
       21    two, three?
       22         A.    I'd say more, maybe half dozen.
       23         Q.    Okay.    Maybe six?
       24         A.    Yeah.
       25         Q.    Okay.    But the vast majority of the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 26 of
                                     159

                                                                      Page 26
        1    people were just walking, jogging, or biking
        2    or skateboarding?
        3         A.    Correct, doing the same thing that we
        4    were doing.
        5         Q.    And what you were doing is walking?
        6         A.    Yes, sir.
        7         Q.    Okay.    Had you ever fished in Dade
        8    County before?
        9         A.    Miami-Dade County, no, sir.
       10         Q.    Have you ever fished in Broward
       11    County?
       12         A.    Yes, sir.
       13         Q.    Where in Broward County?
       14         A.    All over.     One of my favorite spots
       15    would be Hillsborough inlet on the border of
       16    Pompano Beach and Lighthouse Point, or
       17    Hillsborough Mile.
       18         Q.    And when you went fishing what were
       19    the times you went fishing on the Hillsborough
       20    inlet?
       21         A.    10 a.m. to approximately three or
       22    4 p.m.
       23         Q.    Did you catch any fish?
       24         A.    I caught a lady fish.        I've caught
       25    lady fish.     I've caught mutton there.         No


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 27 of
                                     159

                                                                      Page 27
        1    snook, though.
        2         Q.     No snapper, no grouper?
        3         A.     No, there wouldn't be grouper there.
        4         Q.     So the question might be why would
        5    you come to South Pointe Park?          At the time
        6    you were living in -- where?
        7         A.     Lighthouse Point, Broward County.
        8         Q.     Do you know Haulover Pier?
        9         A.     Repeat that, sir.
       10         Q.     Do you know Haulover Pier?
       11         A.     No, sir.
       12         Q.     Do you know there's a pier probably
       13    ten, 15 miles north that has a pier that jets
       14    into the ocean and has a bait store right on
       15    the pier?     You've never heard of that?
       16                MR. FRIDAY:     Object to form.
       17                THE WITNESS:     No, sir.
       18    BY MR. SWITKES:
       19         Q.     So why would you come with a group of
       20    members of Florida Carry to South Pointe Park?
       21                MR. FRIDAY:     Object to form.
       22                THE WITNESS:     Why would I come here
       23         to fish is what you're asking?
       24    BY MR. SWITKES:
       25         Q.     Why would you come here, yes.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 28 of
                                     159

                                                                      Page 28
        1         A.    To fish.
        2         Q.    Okay.    Were you wearing any kind of
        3    Florida Carry shirt or identification on you?
        4         A.    Yes, I was wearing a black Florida
        5    Carry shirt.
        6         Q.    And how about the other members of
        7    the demonstration?
        8         A.    I don't --
        9               MR. FRIDAY:      Object to form.
       10               THE WITNESS:      I don't recall.
       11    BY MR. SWITKES:
       12         Q.    My understanding is some of them came
       13    from a pretty long distance away; is that
       14    correct?
       15         A.    I'm not a one hundred percent how far
       16    everyone traveled.
       17         Q.    Well, where does Steve Jenkins live?
       18         A.    To the best of my recollection, I
       19    believe he lives in Fort Lauderdale or...
       20         Q.    Michael Taylor, where does he live?
       21         A.    Michael Taylor, I'm not like -- I
       22    think he lives in Palm Beach County somewhere,
       23    I don't know.
       24         Q.    Carlos Gutierrez, where does he live?
       25         A.    I believe Carlos is a Miami native.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 29 of
                                     159

                                                                      Page 29
        1         Q.    And Jonah Weiss?
        2         A.    I have no recollection where Jonah
        3    lived.
        4         Q.    So again the question is, with so
        5    many places to choose where to fish -- did you
        6    choose Miami Beach?
        7               MR. FRIDAY:      Object to form.
        8               THE WITNESS:      What do you mean choose
        9         Miami Beach?
       10    BY MR. SWITKES:
       11         Q.    Well, someone had to make a decision
       12    or a group of you had to make a decision to
       13    come to Miami Beach on the day you came,
       14    that's what the question is.         Who made that
       15    decision and what was discussed about it?
       16         A.    I made the decision to fish there,
       17    because, from my understanding, there's not a
       18    wall around Miami Beach and you're allowed to
       19    fish wherever you want.
       20         Q.    Okay.    But why living in Lighthouse
       21    Point at the time?
       22         A.    Because the fishing is good there.
       23         Q.    The fishing is good on the Miami
       24    Beach pier?
       25         A.    On South Pointe Beach at South Pointe


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 30 of
                                     159

                                                                      Page 30
        1    Pier, yes.
        2         Q.     Who told you that?
        3         A.     Fishing blogs.
        4         Q.     And what type of fishing blogs did
        5    you look up before you chose Miami Beach?
        6         A.     I don't recall the exact name of
        7    them.     Facebook -- Florida Fishing Club on
        8    Facebook.     Florida Hunting Network.
        9                I also listen to a radio show every
       10    weekend on -- I'm not sure the exact call
       11    numbers, but it's a captain that does a radio
       12    show every weekend and he was talking about
       13    the fishing being good in that area.
       14         Q.     In that area or on the South Pointe
       15    Pier?
       16         A.     Well, he specifically mentioned South
       17    Pointe Pier, yes, and the surrounding areas of
       18    Miami Beach.
       19         Q.     Well, there's a lot of fishing off
       20    the coast of Miami Beach, but I'm talking
       21    specifically South Pointe Pier.
       22         A.     He specifically mentioned South
       23    Pointe Pier, yes.
       24         Q.     And do you know who that host is?
       25         A.     I don't.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 31 of
                                     159

                                                                      Page 31
        1         Q.    Was there any other reason besides
        2    fishing that you chose to come to Miami Beach?
        3         A.    No, sir.
        4         Q.    Some of the other members have
        5    indicated it was also to show support for
        6    Florida Carry and being able to have a weapon
        7    while fishing and alert the public about that.
        8    You're saying that had nothing to do with your
        9    coming?
       10               MR. FRIDAY:      Object to form.
       11               You can go ahead and answer.
       12               THE WITNESS:      The main reason we came
       13         to South Pointe Pier was to fish.
       14    BY MR. SWITKES:
       15         Q.    Okay.    And the other reasons?
       16         A.    Is to exercise our God-given right to
       17    open carry while fishing in the State of
       18    Florida, and to inform the public and educate
       19    the public on their rights also.
       20         Q.    And you said "God-given right"?
       21         A.    Yes, sir, it is.       It's a God-given
       22    right.
       23         Q.    And you base that upon what?
       24               MR. FRIDAY:      Object to form.
       25               THE WITNESS:      I base that upon my


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 32 of
                                     159

                                                                      Page 32
        1         understanding of being an American
        2         citizen, the rights that we're born with.
        3    BY MR. SWITKES:
        4         Q.    Okay.    But American law and God-given
        5    rights seem to be two different things -- are
        6    you a religious man?
        7               MR. FRIDAY:      Object to form.
        8               THE WITNESS:      I believe in God, yes.
        9    BY MR. SWITKES:
       10         Q.    Okay.    Do you belong to any church?
       11         A.    Not any organized church, not
       12    necessarily, no.
       13         Q.    Are you referring to any scripture of
       14    God-given right to bear arms?
       15               MR. FRIDAY:      Object to form.
       16               THE WITNESS:      No, sir.
       17    BY MR. SWITKES:
       18         Q.    Okay.    So I just want to understand
       19    what you meant by God-given right.
       20         A.    Well, the way I see it, what I
       21    learned in my minimal high school education is
       22    that when our founding fathers founded this
       23    country, the rights that they gave us they
       24    considered God-given rights, that people were
       25    born with these rights, that it's not


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 33 of
                                     159

                                                                      Page 33
        1    something that government gives you, that you
        2    were born with these rights, which is the
        3    first amendment, second amendment, third
        4    amendment, fourth amendment.
        5         Q.    And somehow you link that to a
        6    God-given right to carry a weapon?
        7         A.    Well, that's how it was outlined by
        8    our founding fathers.
        9               Every creature on this earth has a
       10    way to protect itself that God has given it.
       11         Q.    Okay.    And it's my understanding that
       12    you attempted to contact someone in the City
       13    of Miami Beach prior to coming.          How did you
       14    do that?
       15         A.    I wrote an email with a Word document
       16    attachment.
       17         Q.    And you sent it to whom?
       18         A.    I sent it to, at the time, the chief
       19    of police, Chief Daniel Oates, and carbon
       20    copied the city attorney at the time.            I
       21    believe his last name starts with an A.
       22         Q.    And was it encrypted in anyway?
       23         A.    No, sir.     It was just a Word document
       24    attached to an email.
       25         Q.    Are you aware of the fact that


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 34 of
                                     159

                                                                      Page 34
        1    members of the City of Miami Beach could not
        2    open your email?
        3               MR. FRIDAY:      Object to form.
        4               THE WITNESS:      When I originally sent
        5         the email it was sent back to me that --
        6         it was like mailer-daemon, this email
        7         wasn't accepted.       And then I re-sent it
        8         again apologizing to whoever was the
        9         correspondent of the email that -- that
       10         the first email might have gone through
       11         and I apologize if this is redundant but I
       12         just wanted to make sure I sent it again.
       13    BY MR. SWITKES:
       14         Q.    Did you ever hear from anybody at the
       15    City of Miami Beach --
       16         A.    No, sir.
       17         Q.    -- after sending it?
       18         A.    No, sir.
       19         Q.    Did you ever attempt to contact them
       20    in any other way at any other time?
       21         A.    No, sir.     The only other contact I
       22    made was with Florida Fish and Wildlife,
       23    Southern Command.
       24               MR. SWITKES:      I'm going to mark this
       25         Defendant Officers Exhibit 1.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 35 of
                                     159

                                                                      Page 35
        1                Hand that to Counsel, please.
        2                (Defendant Officers Exhibit Number 1
        3         was marked for identification and is
        4         attached hereto.)
        5    BY MR. SWITKES:
        6         Q.     Is that another document that you
        7    authored, which has now been marked as
        8    Defendant Officers Exhibit 1?
        9         A.     I'm sorry, sir, can you repeat the
       10    question?
       11         Q.     Did you prepare the document that's
       12    now been marked Exhibit 1?
       13         A.     Yes.   I thought I cc'ed him but I
       14    guess I sent it to him individually, to -- I
       15    can't pronounce his last name.          But this is
       16    the city attorney that I sent it to.
       17         Q.     And did ever you communicate with him
       18    after this?
       19         A.     No, sir.
       20         Q.     Did he ever contact you?
       21         A.     No, sir.
       22         Q.     Were you ever able to confirm that
       23    anybody in the City of Miami Beach actually
       24    received your communication?
       25         A.     Not from the City of Miami Beach.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 36 of
                                     159

                                                                      Page 36
        1         Q.    And by that you mean you sent a copy
        2    to someone else other than a representative of
        3    the City of Miami Beach?
        4         A.    Yes, sir, the same letter.
        5         Q.    To?
        6         A.    Florida Fish and Wildlife, Southern
        7    Command.
        8         Q.    Okay.    Did you ever get any
        9    communication from them?
       10         A.    Yes, immediately.
       11         Q.    And what was the response?
       12         A.    Basically they gave us their blessing
       13    and they thanked us for letting them know.
       14         Q.    Okay.    Do you understand that that
       15    agency is not related to the City of Miami
       16    Beach?
       17         A.    Yes, it's a state entity.
       18         Q.    Okay.    Now, I have a question for
       19    you, why is it that you sent any communication
       20    attempting to communicate with the city
       21    attorney or the city police chief regarding
       22    your going fishing on Miami Beach?
       23         A.    At the time Florida Carry, it's just
       24    something that we would do.         It was something
       25    they required.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 37 of
                                     159

                                                                         Page 37
        1         Q.    Who required?
        2         A.    That Florida Carry would require that
        3    we just send a letter just to, you know, be on
        4    the same page with the police.
        5         Q.    And where does that come from?          Is
        6    there a document that says you're supposed to
        7    do that?     I mean, you were told you're
        8    supposed to do that?
        9         A.    No, sir, just in conversation with --
       10         Q.    With whom?
       11         A.    -- the board of directors.
       12         Q.    And who on the board of directors did
       13    you speak to about it?
       14         A.    Kevin Sona.
       15         Q.    Can you spell the last name for me?
       16         A.    S-O-N-A.
       17         Q.    And where does he live?
       18         A.    Ocala, Florida, I believe.
       19         Q.    And what's his position?
       20         A.    I don't know his exact position.             I
       21    think he's the liaison for the leads.            I'm not
       22    sure his official title.
       23         Q.    He's the liaison for the -- and I
       24    missed the last word?
       25         A.    Region leads.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 38 of
                                     159

                                                                      Page 38
        1         Q.    Region leads?
        2         A.    Yes.
        3         Q.    L-E-A-D-S?
        4         A.    Yes.
        5         Q.    And he verbally told you you should
        6    notify a municipality when you're coming to
        7    fish there?
        8         A.    It was discussed, yes, and he
        9    suggested it as -- to do it and I did it.
       10         Q.    Did you ask him why?
       11         A.    No.
       12         Q.    When you normally go fishing do you
       13    normally contact the police chief and the city
       14    attorney of the municipality where you're
       15    intending to fish?
       16         A.    I don't recall every doing it, no.
       17         Q.    And you've been fishing since what
       18    age?
       19         A.    Eight years old.
       20         Q.    And you are now currently how old?
       21         A.    Thirty-four.
       22         Q.    So in all those years you've fished,
       23    that you've gone to various locations, you've
       24    never called or contacted the police chief to
       25    tell them, I, Christopher Philpot, is coming


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 39 of
                                     159

                                                                      Page 39
        1    to fish in your town --
        2               MR. FRIDAY:      Object to form.
        3    BY MR. SWITKES:
        4         Q.    -- have you?
        5         A.    I don't recall.
        6         Q.    Why would you have done that?
        7         A.    Because it was just something that
        8    Florida Carry suggested and asked of me, so I
        9    did it.
       10         Q.    So when I asked you before why you
       11    were coming to Miami Beach, you said to fish.
       12         A.    First and foremost.
       13         Q.    You have fished almost all of your
       14    life since you're eight years old.
       15         A.    Uh-huh.
       16         Q.    You've never called or written to or
       17    communicated with a police chief and a city
       18    attorney of any other municipality you went to
       19    fish in, why did you do it this time?
       20               MR. FRIDAY:      Object to form.
       21               You can answer.
       22               THE WITNESS:      It was just a
       23         suggestion that was given to me to do it.
       24    BY MR. SWITKES:
       25         Q.    Okay.    But what was the logic behind


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 40 of
                                     159

                                                                      Page 40
        1    -- I mean, I could see if you were Shaquille
        2    O'Neal and you were concerned when you went
        3    fishing off the pier that there would a large
        4    group of fans that might gather that might
        5    cause a disturbance.
        6                Are you a celebrity that I'm not
        7    aware of?
        8                MR. FRIDAY:     Object to form.
        9                THE WITNESS:     In my own mind I'm a
       10         celebrity.
       11    BY MR. SWITKES:
       12         Q.     I guess that would be common for a
       13    lot of people.      But in the context of
       14    reality --
       15         A.     I --
       16         Q.     -- you've never been on a reality
       17    television show, you've never been a
       18    professional athlete or a celebrity in the
       19    entertainment industry, have you?
       20                MR. FRIDAY:     Object to form.
       21                You do need to let him finish his
       22         question before you try to respond.
       23                THE WITNESS:     Okay.
       24                No, sir.    I was homecoming king in my
       25         high school and that's the extent of my


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 41 of
                                     159

                                                                      Page 41
        1         celebrity status.
        2    BY MR. SWITKES:
        3         Q.    And since your homecoming crowning,
        4    have you ever notified anybody that you intend
        5    to travel to their municipality to fish?
        6         A.    Not that I recall, no.
        7         Q.    So your homecoming crown famous
        8    appointment was fleeting, would you agree?
        9         A.    No, sir, my mother thinks I'm still
       10    the greatest, so.
       11         Q.    It's good to know.
       12               In the context of the rest of the
       13    world, have you ever done anything, such as
       14    have a TV show or done anything in the fishing
       15    world that makes you a celebrity?
       16               MR. FRIDAY:      Object to form.
       17               THE WITNESS:      No, sir.
       18    BY MR. SWITKES:
       19         Q.    So tell me, why in the world, for the
       20    first time in all of your life since you're
       21    eight years old, would you notify a police
       22    chief and a city attorney that, I, Christopher
       23    Philpot, is coming to fish in your city?
       24               MR. FRIDAY:      Object to form.
       25               THE WITNESS:      Because it was


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 42 of
                                     159

                                                                      Page 42
        1         suggested to me.
        2    BY MR. SWITKES:
        3         Q.    And it was suggested to you because
        4    you weren't coming to fish, you were coming to
        5    what you perceived to be a demonstration of
        6    your right to fish while bearing arms with
        7    fellow Florida Carry members in which you
        8    anticipated the possibility that there could
        9    be police involvement; isn't that correct?
       10               MR. FRIDAY:      Object to form.
       11               THE WITNESS:      Incorrect.     It wasn't a
       12         demonstration.      You keep saying
       13         demonstration, it's not --
       14    BY MR. SWITKES:
       15         Q.    Well, it wasn't just a fishing
       16    trip --
       17         A.    Yes, it was.
       18         Q.    Well, it's not just a fishing trip
       19    because you've --
       20         A.    That's your opinion --
       21         Q.    Excuse me.     And I think your counsel
       22    tried to tell you --
       23         A.    Okay.
       24         Q.    -- when you are talking I won't
       25    interrupt and when I'm talking you shouldn't


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 43 of
                                     159

                                                                      Page 43
        1    interrupt.
        2         A.    Okay.
        3         Q.    Especially with some deference to our
        4    court reporter that can -- is very good, but
        5    she can only take down one of us at a time.
        6         A.    Okay.
        7         Q.    So we just went through a scenario
        8    whereby you've admitted since you're eight
        9    years old you're a regular fisherman and at no
       10    time during your lifetime have you ever
       11    notified a municipality's official that you're
       12    coming to their town to fish, but on June 24,
       13    2018 you and fellow Florida Carry members had
       14    every intention of going to South Pointe Pier
       15    to fish and you took it upon yourself to
       16    notify the police chief, or attempted to do
       17    so, and the city attorney, that obviously is
       18    not consistent with your lifetime experience
       19    of just going to fish, would that be a fair
       20    statement?
       21               MR. FRIDAY:      Object to form.
       22               THE WITNESS:      No, sir, because my
       23         whole lifetime I have not been affiliated
       24         or known anybody in Florida Carry until
       25         this point.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 44 of
                                     159

                                                                      Page 44
        1    BY MR. SWITKES:
        2         Q.    Okay.    And isn't that an admission
        3    that this was different than every other
        4    fishing trip you've done during your lifetime?
        5               MR. FRIDAY:      Object to form.
        6               THE WITNESS:      No.
        7    BY MR. SWITKES:
        8         Q.    Oh, so you notified the police chief
        9    and the city attorney when you fished every
       10    other time in your life?
       11               MR. FRIDAY:      Object to form.
       12               Asked and answered.
       13               THE WITNESS:      No, sir.
       14    BY MR. SWITKES:
       15         Q.    Okay.    So why is this fishing trip,
       16    that you had on June 24, 2018, different from
       17    every other fishing trip in your entire life?
       18               MR. FRIDAY:      Object to form.
       19               THE WITNESS:      The only -- well, the
       20         difference is, is I was with a few people,
       21         I usually fish alone.         And Florida Carry's
       22         suggestion was to do it.
       23    BY MR. SWITKES:
       24         Q.    Okay.    But I want you to look in that
       25    camera that's directly across from you.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 45 of
                                     159

                                                                      Page 45
        1         A.    Okay.
        2         Q.    Have you ever fished with anybody
        3    else in your life prior to June 24, 2018?
        4         A.    Yes.
        5         Q.    So you haven't only fished alone
        6    prior to that date, correct?
        7         A.    Most of the time when I fish it's
        8    alone.
        9         Q.    But you have fished with other
       10    people, correct?
       11         A.    Yes.
       12         Q.    And the fact that you were going to
       13    fish with four other people or five other
       14    people, do you think the police chief and the
       15    city attorney is required to know when you
       16    come in a group of four or five people to fish
       17    to the City of Miami Beach?
       18               MR. FRIDAY:      Object to form.
       19               THE WITNESS:      I don't know what the
       20         protocol would be for letting them know if
       21         we should fish or not.
       22    BY MR. SWITKES:
       23         Q.    Well, you do know the protocol,
       24    because you've said you fished every -- very
       25    often since you're eight.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 46 of
                                     159

                                                                        Page 46
        1         A.    Uh-huh.
        2         Q.    And the protocol for you has been,
        3    whenever I've fished I've never called the
        4    city police chief and said, hey, chief, I'm
        5    going fishing in your city, is that okay?             Do
        6    you need permission of the police chief to
        7    fish in a municipality?
        8               MR. FRIDAY:      Object to form.
        9               THE WITNESS:      I don't know if you
       10         need permission to fish in any
       11         municipality.      I'm not sure of other
       12         municipalities or...
       13    BY MR. SWITKES:
       14         Q.    You've never done it before, correct?
       15         A.    No, sir.
       16         Q.    And when you fished all your life
       17    until that day, you've never called up a city
       18    attorney to notify them that you've gone
       19    fishing, correct?
       20         A.    No, sir.
       21         Q.    So the real reason you were notifying
       22    or attempting to notify those two city
       23    officials is because you were coming with a
       24    group that's associated with Florida Carry and
       25    you knew that either all or most of you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 47 of
                                     159

                                                                      Page 47
        1    intended to come to the beach with your
        2    fishing gear and a firearm; isn't that
        3    correct?
        4               MR. FRIDAY:      Object to form.
        5               You can answer.
        6               THE WITNESS:      I can't speak for the
        7         other members, but I know when I fish in
        8         Florida that I open carry.
        9    BY MR. SWITKES:
       10         Q.    Okay.    And you've never notified
       11    anybody at any municipality when you've fished
       12    and open carry before, have you?
       13               You've already said the answer to
       14    that is no because --
       15         A.    No.
       16         Q.    -- you never did it before.
       17         A.    I've done it after, yes.
       18         Q.    Okay.    After.
       19         A.    Yes.
       20         Q.    But not before.
       21         A.    No, sir.
       22         Q.    Okay.    So the only thing that
       23    differentiates this time from all the other
       24    times you've fished is you were coming with
       25    members from Florida Carry.         That's not a hard


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 48 of
                                     159

                                                                      Page 48
        1    thing to admit.
        2               MR. FRIDAY:      Object to form.
        3    BY MR. SWITKES:
        4          Q.   You can't admit that?
        5          A.   I don't know if they're members of
        6    Florida Carry or not.
        7          Q.   Okay.    I thought you were going there
        8    to hand out pamphlets and try to inform people
        9    about the right to carry while you're fishing.
       10    That wasn't one of the things you're coming
       11    there for?
       12          A.   I wasn't there to hand out pamphlets,
       13    no.
       14          Q.   Were you there to educate people
       15    about the Florida statute and the right to
       16    carry while you're fishing, camping and
       17    hunting?
       18          A.   If they asked.
       19          Q.   Okay.    And just in case they asked,
       20    you had materials with you from Florida Carry
       21    that spoke about that right, correct?
       22          A.   I personally did not, no.
       23          Q.   Did members of your group have that?
       24          A.   Yes.
       25          Q.   And who were those members?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 49 of
                                     159

                                                                      Page 49
        1         A.    I don't recall exactly who was --
        2    who's property that was, but I believe it was
        3    Steven Keith Jenkins.
        4         Q.    And do you at anytime have you seen
        5    the video that Michael Taylor made on the way
        6    down to Miami Beach that day?
        7         A.    The video that he made on the way
        8    down?
        9         Q.    Yeah, in his car with his cell phone
       10    talking about going to South Beach with
       11    Florida Carry and having arms and anticipating
       12    we might have some incident down there?
       13               MR. FRIDAY:      Object to form.
       14               THE WITNESS:      I don't recall him
       15         being in a car or that part of that -- any
       16         video of him being in a car.
       17    BY MR. SWITKES:
       18         Q.    Did you see anybody that came to that
       19    demonstration in a car using a cell phone or a
       20    camera to videotape and talk about his trip to
       21    Miami --
       22               MR. FRIDAY:      Object to form.
       23    BY MR. SWITKES:
       24         Q.    -- Beach?
       25         A.    Not that I recall.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 50 of
                                     159

                                                                      Page 50
        1         Q.    From all the time since that date
        2    you've never seen it?
        3         A.    The only video I have ever watched of
        4    Michael Taylor was when this incident happened
        5    on the pier.
        6         Q.    Okay.    Now, where did you park your
        7    vehicle?
        8         A.    On the South Pointe Pier parking lot.
        9         Q.    And --
       10         A.    It wasn't my vehicle.
       11         Q.    Whose vehicle --
       12         A.    Sean Devine.
       13         Q.    So you came with Sean?
       14         A.    Yes.
       15         Q.    And you were in the passenger seat?
       16         A.    Yes.
       17         Q.    And you exited the vehicle, what did
       18    you have with you that day?
       19         A.    I had a fishing pole, a tackle bag,
       20    and a cooler.
       21         Q.    What was in the cooler?
       22         A.    Ice and water, and bait.
       23         Q.    What kind of bait did you have with
       24    you?
       25         A.    Squid.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 51 of
                                     159

                                                                      Page 51
        1         Q.    And what was in your tackle box?
        2    Prototypical fishing gear, line --
        3         A.    Line, pliers --
        4         Q.    -- leader --
        5         A.    I'm sorry.
        6         Q.    -- pliers, various items you use in
        7    fishing?
        8               MR. FRIDAY:      Object to form.
        9               THE WITNESS:      For the most part,
       10         yeah, everything -- everything in that bag
       11         is meant for fishing.
       12    BY MR. SWITKES:
       13         Q.    Okay.    Did you have a knife?
       14         A.    In the bag, yes.
       15         Q.    What kind of knife?
       16         A.    Just like a little, like, flip knife,
       17    like -- a pen knife, basically.
       18         Q.    Did you have a fillet knife?
       19         A.    No, sir.
       20         Q.    Okay.    And what did he bring with
       21    him?
       22               MR. FRIDAY:      Object to form.
       23               THE WITNESS:      When you refer to "he"
       24         who -- who is that?
       25    BY MR. SWITKES:


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 52 of
                                     159

                                                                      Page 52
        1         Q.    The person you drove down with --
        2         A.    Sean Devine.
        3         Q.    -- and get in the car with you, Sean
        4    Devine.
        5         A.    He had his fishing pole and his
        6    tackle -- his tackle bag.
        7         Q.    Did he have a cooler?
        8         A.    I don't recall.
        9         Q.    Okay.    How long did it take you from
       10    the time you left your home to get to South
       11    Pointe?
       12         A.    Approximately 45 minutes to an hour.
       13         Q.    And you arrived at approximately what
       14    time?
       15         A.    Approximately 10 a.m. -- nine --
       16    between 9:30 and 10 a.m.
       17         Q.    And was anybody from your group there
       18    at the time?
       19         A.    Not in the parking lot, no.
       20         Q.    Was anybody on the pier ahead of you?
       21         A.    Yes, I believe Steve Keith Jenkins
       22    was.
       23         Q.    Okay.    So you went onto the pier,
       24    what did you do when you got to the pier?
       25         A.    I -- I put my stuff down on the


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 53 of
                                     159

                                                                      Page 53
        1    bench, proceeded to get my bait out.           I pulled
        2    a leader with a hook on it out of my bag, out
        3    of my tackle bag.       I cut some squid into
        4    strips, put the squid on the hook, and casted
        5    my line into the water.
        6         Q.    Okay.    Did you continue holding your
        7    fishing rod?
        8         A.    I held it on and off as I was right
        9    by it the whole time.
       10         Q.    Okay.    When you weren't holding it it
       11    was just -- the butt of it was on the ground?
       12         A.    Not on the ground, sir.        There's like
       13    notches on the pier, like where you can kind
       14    of set a fishing pole, just set it there, so
       15    it's leaning and it's still in the water.
       16         Q.    Okay.    And how many members of
       17    Florida Carry were there when you put your
       18    line in the water?
       19               MR. FRIDAY:      Object to form.
       20               THE WITNESS:      I don't know who, if
       21         any, of these people were actual members
       22         of Florida Carry.
       23    BY MR. SWITKES:
       24         Q.    How many members of your group were
       25    there?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 54 of
                                     159

                                                                      Page 54
        1         A.    Three, Sean Devine, myself and Steve
        2    Keith Jenkins.      And then ten minutes later
        3    Michael Taylor arrived.
        4         Q.    And that was the extent of your group
        5    or did more people show up?
        6         A.    One more person showed up, Carlos.
        7         Q.    And when did he show up?
        8         A.    Approximately 10 to 20 minutes after
        9    Michael Taylor arrived.
       10         Q.    Okay.    What did you -- what did he
       11    do, that you observed him doing?
       12         A.    He had his fishing pole and his
       13    tackle and he proceeded to bait his line and
       14    put it in the water.
       15         Q.    So there were five of you?
       16         A.    At this time, yes.
       17         Q.    Did anybody else show up thereafter?
       18         A.    There was one other people that
       19    showed up, but I didn't -- I was in handcuffs
       20    by the time they were there -- by the time I
       21    knew they were there.        And that was a
       22    gentleman named Jonah.
       23         Q.    Do you knows his last name?
       24         A.    Jonah -- I don't.       I don't.
       25         Q.    Do you recall the name Weiss?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 55 of
                                     159

                                                                      Page 55
        1         A.    Yeah, that's it, yes.
        2         Q.    And he didn't show up until after you
        3    were handcuffed?
        4         A.    From my memory, that's what it seemed
        5    like, that he -- I turned around, I was
        6    handcuffed and I turned around and he was
        7    there.
        8         Q.    Okay.    Now, tell me, when was the
        9    first time in the sequence of events that any
       10    representative of the City of Miami Beach came
       11    on the pier and spoke to you or your fellow
       12    members?
       13         A.    Could you repeat the question, sir?
       14               MR. SWITKES:      Could you read it back?
       15               (The questions:       Now, tell me, when
       16         was the first time in the sequence of
       17         events that any representative of the City
       18         of Miami Beach came on the pier and spoke
       19         to you or your fellow members, was read by
       20         the court reporter.)
       21               MR. FRIDAY:      Object to form.
       22               THE WITNESS:      To my recollection, I
       23         don't know the exact time because I didn't
       24         have a watch or anything like that.
       25               Approximately 30 to 45 minutes we had


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 56 of
                                     159

                                                                      Page 56
        1         been there and I believe he was a park
        2         ranger for the city.
        3    BY MR. SWITKES:
        4         Q.    And can you describe him for me?
        5         A.    Between the ages of 20 to 26, in that
        6    range, young fellow.        He was on a bicycle with
        7    a helmet and just had like slacks on and I
        8    believe a City of Miami Beach shirt.
        9         Q.    Do you recall --
       10         A.    Like parks --
       11         Q.    -- anything he said?
       12         A.    He was -- he went up the pier on his
       13    bike and then when he was coming back he
       14    stopped short when he saw us and he said, you
       15    guys are carrying handguns, you can't do that
       16    in the State of Florida.
       17         Q.    And did you respond to him?
       18         A.    I didn't respond to him, no.
       19         Q.    Did you hear any member of your group
       20    respond to him?
       21         A.    Yes.
       22         Q.    And who was that?
       23         A.    Michael Taylor was there and he told
       24    him, no, I'm sorry, you're -- from what I
       25    remember, not word for word, something in the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 57 of
                                     159

                                                                      Page 57
        1    -- like, no, sir, you're incorrect, and he
        2    tried giving him a piece of paper with the
        3    Florida statute that allows open carry while
        4    fishing, hunting or camping.
        5         Q.    And did he take it?
        6         A.    No, sir.     He disagreed with us and he
        7    put his kickstand on his bike and he went on
        8    his cell phone.
        9         Q.    What happened next?
       10         A.    We continued to just be on the
       11    railing fishing and he kind of, at this point,
       12    moved his bike a little bit, like maybe ten
       13    feet away from us, and he was on his cell
       14    phone.
       15         Q.    And which side of the pier were you
       16    fishing from, the south or the north side?
       17         A.    I'm not sure on my bearings there.
       18    So if you're going down the pier, we were on
       19    the right-hand side.
       20         Q.    So you'd be facing --
       21         A.    I believe it would be south.          We were
       22    facing south.
       23         Q.    And that's where the body of water
       24    goes between the body of land that you
       25    described as having apartments and those big


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 58 of
                                     159

                                                                      Page 58
        1    buildings?
        2         A.    Correct.     So there's a waterway that
        3    -- the mouth of the waterway is where we were
        4    fishing, where that opens up into the Atlantic
        5    Ocean.
        6         Q.    Okay.    And again, the day that you
        7    were fishing there was Saturday, wasn't it?
        8         A.    Yes, sir.
        9         Q.    And you didn't notice any cruise
       10    ships that day?
       11         A.    The only cruise ships I remember
       12    seeing is when I went over the causeway into
       13    Miami Beach.
       14         Q.    And what did you see when you went
       15    over the causeway?
       16         A.    Just like a Carnival cruise ship -- I
       17    believe it was Carnival, because it had the
       18    red tail, and maybe two other cruise ships.             I
       19    don't know which company.
       20         Q.    And you still didn't see those metal
       21    structures?
       22         A.    I don't recall the metal structures,
       23    I really don't.
       24         Q.    Okay.    Do you remember seeing a Coast
       25    Guard station?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 59 of
                                     159

                                                                      Page 59
        1         A.    No.
        2         Q.    Do you remember seeing Coast Guard
        3    boats?
        4         A.    No.
        5         Q.    And when you saw those cruise ships
        6    this time, did you see any of them going past
        7    you leaving out of the port?
        8         A.    No, sir.
        9         Q.    Did you now recognize that that pier
       10    is opposite of the Port of Miami when you saw
       11    all those cruise ships there?
       12               MR. FRIDAY:      Object to form.
       13               THE WITNESS:      No, sir, I don't know
       14         where the Port of Miami is.
       15    BY MR. SWITKES:
       16         Q.    Well, do you know that cruise ships
       17    dock at ports?
       18         A.    I know they dock at cruise terminals.
       19         Q.    And didn't those buildings next to
       20    the cruise ships look like terminals to you?
       21         A.    No, they looked like buildings.
       22         Q.    Have you ever gone on a cruise?
       23         A.    I have.
       24         Q.    Where did you go on a cruise?
       25         A.    Bermuda.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 60 of
                                     159

                                                                      Page 60
        1         Q.     And when -- you left from where?
        2         A.     New York City.
        3         Q.     And when you went on the cruise ship
        4    do you remember what line it was?
        5         A.     Norwegian.
        6         Q.     And Norwegian, do you remember going
        7    into a cruise terminal and having to be
        8    identified and giving your official documents
        9    and --
       10         A.     At the time I went, New York City was
       11    just starting to have cruise ships going out
       12    of the harbor, the harbor in New York.            I
       13    don't know what harbor it is.          So it's very --
       14    there wasn't much structure built yet.            It was
       15    very --
       16         Q.     Well, how did you get on the cruise
       17    ship?
       18         A.     They had like -- basically it was a
       19    temporary structure, like a -- I guess I could
       20    describe it as almost like a tent, like a
       21    party tent, but very large.         And, you know,
       22    they had all the baggage checks and stuff set
       23    up there.
       24         Q.     Did they a passageway from even this
       25    temporary terminal onto the cruise ship?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 61 of
                                     159

                                                                      Page 61
        1         A.    Well, yeah, there was a -- a walkway
        2    you have to walk up to get to the cruise ship,
        3    because it's much higher than the dock.
        4         Q.    And did you see those kinds of
        5    structures near the cruise ships?
        6         A.    No, not that I -- which cruise ships
        7    are you talking?
        8         Q.    The ones you saw on the date of
        9    June 24, 2018.
       10         A.    I didn't recognize -- I mean, it
       11    wouldn't have stood out to me because I was
       12    driving, one, and it was just kind of like
       13    look over to the side, oh, there's some cruise
       14    ships.    I wasn't like analyzing structures and
       15    stuff.
       16         Q.    Is there any doubt in your mind that
       17    when you see cruise ships lined up like that,
       18    that that is a port where the cruise ships
       19    dock?
       20               MR. FRIDAY:      Object to form.
       21               THE WITNESS:      I -- I don't know the
       22         policies of those cruise lines and what
       23         they consider a terminal.
       24    BY MR. SWITKES:
       25         Q.    As you came over the causeway did you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 62 of
                                     159

                                                                      Page 62
        1    happen to notice signs saying Port of Miami?
        2         A.    No.
        3         Q.    Did you happen to notice the tunnel
        4    signs when you came across -- did you come
        5    across 395, which is adjacent to 5th Street in
        6    Miami Beach?
        7               MR. FRIDAY:      Object to form.
        8               THE WITNESS:      I don't recall the
        9         roadway.     I just know it's a --
       10    BY MR. SWITKES:
       11         Q.    But the cruise ships were on your
       12    right, correct?
       13         A.    From my -- off the causeway that I
       14    was going on?
       15         Q.    Yes.
       16         A.    Yes, I believe so, yes.
       17         Q.    Yeah.    And when you see multiple
       18    cruise ships parked, did that indicate to you
       19    may be that's the Port of Miami?
       20         A.    No.
       21         Q.    Okay.    You just thought it was cruise
       22    ships tying up to dock somewhere?
       23               MR. FRIDAY:      Object to form.
       24               THE WITNESS:      Well, from my
       25         understanding, what a port is is where


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 63 of
                                     159

                                                                      Page 63
        1         commerce comes in with container ships,
        2         not cruise ships.
        3    BY MR. SWITKES:
        4         Q.    And -- oh, there's a separation
        5    cruise ships and cargo ships don't use the
        6    same port?
        7         A.    I don't know if they do.
        8         Q.    That's why I asked you about those
        9    metal structures.       Those are called gantry
       10    canes and they're specifically designed to
       11    unload cargo ships which come in and out of
       12    the Port of Miami every single day.           You
       13    didn't know notice any of those cargo ships?
       14               MR. FRIDAY:      Object to form.
       15               THE WITNESS:      Not -- no, sir.
       16    BY MR. SWITKES:
       17         Q.    Okay.    How big were those cruise
       18    ships?    Very, very, very large?
       19               MR. FRIDAY:      Object to form.
       20               THE WITNESS:      Yes.   Yeah.
       21    BY MR. SWITKES:
       22         Q.    Holds thousands of passengers?
       23         A.    I don't know how many passengers they
       24    hold.
       25         Q.    How many passengers were on the


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 64 of
                                     159

                                                                      Page 64
        1    cruise ship that you went on?
        2               MR. FRIDAY:      Object to form.
        3               THE WITNESS:      I don't recall.
        4    BY MR. SWITKES:
        5         Q.    Your best estimate.
        6               MR. FRIDAY:      Object to form.
        7               THE WITNESS:      Two to 300.
        8    BY MR. SWITKES:
        9         Q.    Okay.    And the ships that you saw in
       10    port, were they bigger than that one?
       11         A.    Than the ship I took from New York
       12    City?
       13         Q.    Yeah.
       14         A.    Much bigger.
       15         Q.    Much bigger.      And how many decks did
       16    you notice?
       17               MR. FRIDAY:      Object to form.
       18               THE WITNESS:      I don't know.
       19    BY MR. SWITKES:
       20         Q.    Give me your best estimate.         At least
       21    ten, twelve?
       22         A.    Again, it wasn't I'm analyzing cruise
       23    ships going over a causeway.         It was...
       24         Q.    It's hard to miss a very large cruise
       25    ship --


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 65 of
                                     159

                                                                      Page 65
        1         A.     I know.
        2         Q.     -- as you're coming cross the
        3    causeway.     In fact, on a regular basis the
        4    people that go across that causeway suffer the
        5    consequence of almost everybody that comes
        6    across that's not familiar with it slowing
        7    down, many of them take pictures of it,
        8    because those ships are so large.           You
        9    wouldn't say those ships were very, very large
       10    in your experience?
       11                MR. FRIDAY:     Object to form.
       12                THE WITNESS:     I believe they're large
       13         for cruise -- for a boat, yeah.
       14    BY MR. SWITKES:
       15         Q.     Uh-huh.    And what is your
       16    understanding of the modern cruise ships, how
       17    many passengers and crew do they have?
       18                MR. FRIDAY:     Object to form.
       19    BY MR. SWITKES:
       20         Q.     Do you have any idea?
       21         A.     I have no understanding of modern
       22    curse ships and how many people they hold.
       23         Q.     Are you aware that some of them have
       24    upwards of 5000 guests and an equal number of
       25    crew?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 66 of
                                     159

                                                                      Page 66
        1                 MR. FRIDAY:    Object to form.
        2                 THE WITNESS:     I'm not aware of that,
        3         no.     I didn't know it could hold that
        4         many.
        5    BY MR. SWITKES:
        6         Q.      Were those cruise ships you were
        7    looking at, are they approximate length of a
        8    football field?
        9                 MR. FRIDAY:    Object to form.
       10    BY MR. SWITKES:
       11         Q.      You know the size of a football
       12    field, right?
       13         A.      About 120 yards.
       14         Q.      Right.     Are those cruise ships about
       15    that long?
       16                 MR. FRIDAY:    Object to form.
       17                 THE WITNESS:     Possibly, with not
       18         knowing the scale of it being far away,
       19         you know.        I only have a high school, you
       20         know, education so.
       21    BY MR. SWITKES:
       22         Q.      Well, when you say far away, that's
       23    relative.      How far away from those cruise
       24    ships were you?         How wide is that body of
       25    water you're talking about?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 67 of
                                     159

                                                                      Page 67
        1                 MR. FRIDAY:    Object to form.
        2                 THE WITNESS:    I have no idea the
        3         exact width of it.
        4    BY MR. SWITKES:
        5         Q.      I didn't ask the exact width.        I
        6    wouldn't ask anybody the exact width.            I asked
        7    you approximately how wide is that body of
        8    water that separated the causeway from where
        9    the cruise ships were?
       10                 MR. FRIDAY:    Object to form.
       11                 THE WITNESS:    Again, going off my
       12         high school education and not knowing
       13         distance that well, I would say
       14         approximately two football fields.           If
       15         we're using that as a point of
       16         measurement.
       17                 MR. SWITKES:    Okay.   That's fair.
       18                 MR. FRIDAY:    Can we take a break?
       19                 MR. SWITKES:    Sure.
       20                 THE VIDEOGRAPHER:     Off the record at
       21         2:16.
       22                 (Recess taken.)
       23                 THE VIDEOGRAPHER:     We're back on the
       24         record at 2:31.
       25    BY MR. SWITKES:


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 68 of
                                     159

                                                                      Page 68
        1         Q.    Are you aware of various mass
        2    shooting scenes that have occurred in the
        3    United States in the last ten years?
        4         A.    Yes.
        5         Q.    And in South Florida you're aware of
        6    the Parkland High School shooting?
        7         A.    Yes.
        8         Q.    You're aware of the recent Walmart
        9    shooting in Texas?
       10               MR. FRIDAY:      Object to form.
       11               THE WITNESS:      Yes.
       12    BY MR. SWITKES:
       13         Q.    Okay.    Columbine and other tragedies
       14    that have occurred, you're familiar with them,
       15    aren't you?
       16               MR. FRIDAY:      Object to form.
       17               THE WITNESS:      To the best of my
       18         knowledge, yes.
       19    BY MR. SWITKES:
       20         Q.    Okay.    And so when a group of the
       21    armed people are together in a location where
       22    they haven't been seen before, can you
       23    understand why law enforcement would be
       24    concerned?
       25               MR. FRIDAY:      Object to form.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 69 of
                                     159

                                                                      Page 69
        1               THE WITNESS:      No.
        2    BY MR. SWITKES:
        3         Q.    How do you differentiate those
        4    tragedies that have occurred and the group of
        5    four or five people being armed in a location
        6    where tens of thousands of people are going to
        7    use that waterway on a Saturday in any given
        8    day of the year in Miami Beach?
        9               MR. FRIDAY:      Object to form.
       10               THE WITNESS:      How do I differ --
       11         like the difference between a mass
       12         shooting event and armed people on a pier,
       13         is that what you're asking?
       14    BY MR. SWITKES:
       15         Q.    How would law enforcement or the
       16    public know that your intensions were just to
       17    fish that day?
       18               MR. FRIDAY:      Object to form.
       19               THE WITNESS:      Because we weren't in a
       20         threatening manner.
       21    BY MR. SWITKES:
       22         Q.    That's not the question.         If you see
       23    -- not you, but if the public sees five armed
       24    men on a pier with direct access to cruise
       25    ships with tens of thousands of people going


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 70 of
                                     159

                                                                      Page 70
        1    to enter and exit that port, how would they
        2    know your intent is just to fish, as opposed
        3    to potentially being there to commit an
        4    atrocity?
        5                MR. FRIDAY:     Object to form.
        6                THE WITNESS:     The only thing I can
        7         say is from my experience it would be the
        8         same as if I saw an undercover police
        9         officer open carrying his firearm.
       10    BY MR. SWITKES:
       11         Q.     Any --
       12         A.     And he wasn't wearing a uniform.
       13         Q.     And what -- how do you equate that
       14    what you we're talking about?
       15         A.     Because it would be the same if I saw
       16    like an undercover police officer with his
       17    weapon holstered in a nonthreatening manner.
       18    Like he didn't have it drawn and pointed at
       19    anybody.
       20         Q.     Assuming that he didn't have it
       21    pointed at anybody, if an undercover officer
       22    is in plain clothes, does that get your
       23    attention when you see a weapon in his --
       24    under -- in his pants in the back pant or on
       25    the side?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 71 of
                                     159

                                                                      Page 71
        1         A.    Well, frankly, it's none of my
        2    business what -- what any other person does.
        3         Q.    Does that alert you to the fact that
        4    someone is there with a firearm?
        5         A.    I may notice it but it wouldn't alert
        6    me or scare me, you know, like -- it wouldn't
        7    alert me or make me feel uneasy if it was a
        8    holstered handgun, no.
        9         Q.    Do you think that other people might
       10    be alarmed if they saw someone, not in a
       11    police uniform, with a handgun?
       12               MR. FRIDAY:      Object to form.
       13               THE WITNESS:      I can't speak for other
       14         people.
       15    BY MR. SWITKES:
       16         Q.    Is that a regular occurrence in
       17    Miami-Dade County, that people walk around
       18    with a holstered handgun?
       19               MR. FRIDAY:      Object to form.
       20               THE WITNESS:      I don't know what's a
       21         regular occurrence in Miami-Dade County.
       22    BY MR. SWITKES:
       23         Q.    Well, you live in Broward County, on
       24    a regular basis as you go to the mall or you
       25    go to the store, you fill up in gas, do you


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 72 of
                                     159

                                                                      Page 72
        1    regularly encounter people with a holstered
        2    sidearm on their person?         Yes or no.
        3                MR. FRIDAY:     Object to form.
        4                THE WITNESS:     I don't know if people
        5         have holstered sidearms on them or not.
        6    BY MR. SWITKES:
        7         Q.     I didn't ask you whether you know.
        8    Do you see that on a regular basis is my
        9    question.
       10                MR. FRIDAY:     Object to form.
       11    BY MR. SWITKES:
       12         Q.     In Broward County, Florida.
       13                MR. FRIDAY:     Object to form.
       14                THE WITNESS:     None --
       15    BY MR. SWITKES:
       16         Q.     It's okay to say no, because you know
       17    that's the truth, isn't it?
       18         A.     Well --
       19                MR. FRIDAY:     Object to form.
       20                THE WITNESS:     Anywhere I would go in
       21         Broward County, someone could have a
       22         holstered handgun concealed and I wouldn't
       23         know, so.
       24    BY MR. SWITKES:
       25         Q.     That's a different situation.         If


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 73 of
                                     159

                                                                      Page 73
        1    they have a holstered weapon that you can't
        2    see you couldn't perceive it and be in fear of
        3    it if you didn't see it.         That's a pretty
        4    obvious thing.
        5               I'm saying you pull up to Walmart and
        6    there's a person that's walking in the parking
        7    lot and he has a holstered gun, do you think
        8    that would draw attention?
        9               MR. FRIDAY:      Object to the form.
       10               THE WITNESS:      For me, no.
       11    BY MR. SWITKES:
       12         Q.    How about for the average person?
       13               MR. FRIDAY:      Object to form.
       14               THE WITNESS:      I can't speak for the
       15         average person.
       16    BY MR. SWITKES:
       17         Q.    You don't know if the average person
       18    would be somewhat on alert if they saw someone
       19    walking in the parking lot of a Walmart in
       20    Broward County with a holstered handgun?
       21               MR. FRIDAY:      Object to form.
       22               THE WITNESS:      No.
       23    BY MR. SWITKES:
       24         Q.    That's an everyday occurrence, you
       25    see that every single day in Broward, right?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 74 of
                                     159

                                                                      Page 74
        1               MR. FRIDAY:      Object to form.
        2               THE WITNESS:      What's that do I see?
        3    BY MR. SWITKES:
        4         Q.    People walking around with a
        5    holstered firearm on their hip.
        6               MR. FRIDAY:      Object to form.
        7               THE WITNESS:      I'm don't walk around
        8         Broward County looking at people's hips.
        9    BY MR. SWITKES:
       10         Q.    You know, sir, we can dance around
       11    this or we can go right to it.          How many times
       12    in the last 365 days have you traveled in your
       13    normal business or private life, how many
       14    individuals, of the million eight in Broward
       15    County, have you seen walking around with a
       16    gun in a holster in the normal course of a
       17    day?
       18               MR. FRIDAY:      Object to form.
       19    BY MR. SWITKES:
       20         Q.    Never?
       21         A.    I have seen people with a holstered
       22    open carry pistol but I don't know if they
       23    were law enforcement or not.
       24         Q.    Okay.    How much times in a year?
       25    Once?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 75 of
                                     159

                                                                      Page 75
        1                MR. FRIDAY:     Object to form.
        2    BY MR. SWITKES:
        3         Q.     Twice?
        4                MR. FRIDAY:     Object to form.
        5                THE WITNESS:     Without like specific,
        6         around one to three times.
        7    BY MR. SWITKES:
        8         Q.     Okay.    So if people that were bathing
        9    in the beach next to the pier or people that
       10    were jogging by you saw five armed men, do you
       11    think that might have concerned some of those
       12    citizens?
       13                MR. FRIDAY:     Object to form.
       14                THE WITNESS:     I don't see why it
       15         would concern anybody.
       16    BY MR. SWITKES:
       17         Q.     Okay.    And then we got to the point
       18    -- what, did you have anything to drink that
       19    day?
       20         A.     Oh, no, sir, just water.
       21         Q.     Did you anything to drink within
       22    24 hours of this?
       23         A.     No, sir.
       24         Q.     Do you know if any of the other
       25    Florida Carry members had?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 76 of
                                     159

                                                                      Page 76
        1               MR. FRIDAY:      Object to form.
        2               THE WITNESS:      I don't know if they
        3         were Florida Carry members.         And I don't
        4         know their -- what they did the night
        5         before.
        6    BY MR. SWITKES:
        7         Q.    Have you been with Michael Taylor
        8    before?
        9         A.    Before this or after this?
       10         Q.    Before this.
       11         A.    Yes.
       12         Q.    And does he regularly drink beer?
       13               MR. FRIDAY:      Object to form.
       14               THE WITNESS:      I've never seen Michael
       15         drink a beer in my life.
       16    BY MR. SWITKES:
       17         Q.    Are you aware of the fact that he
       18    testified he usually has four to six beers a
       19    day?
       20               MR. FRIDAY:      Object to form.
       21    BY MR. SWITKES:
       22         Q.    When you've been with him that hasn't
       23    been the case?
       24         A.    No, sir, and I'm not -- unaware of
       25    his testimony.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 77 of
                                     159

                                                                      Page 77
        1         Q.    Okay.    I think I just told you what
        2    his testimony was.
        3         A.    Okay.    Well --
        4         Q.    That's not consistent with your
        5    experience with him?
        6         A.    No, sir.
        7         Q.    Okay.    So the park ranger leaves,
        8    correct?
        9         A.    At this time he was on his cell phone
       10    while we were fishing.
       11         Q.    And then he left?
       12         A.    Correct.
       13         Q.    Did he come back again?
       14         A.    Not that I remember.
       15         Q.    Okay.    When was the next time you
       16    encountered anybody that you perceived as
       17    working for the City of Miami Beach?
       18         A.    Approximately seven to 12 minutes
       19    after that gentleman left police officers were
       20    at the end of the pier.
       21         Q.    Okay.    And what happened next?
       22         A.    We continued to fish with our poles
       23    in the water.      And --
       24         Q.    Did anybody mention there are police
       25    officers on the pier?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 78 of
                                     159

                                                                      Page 78
        1         A.     Correct, Carlos noticed that the
        2    police had been gathering at the end of the
        3    pier.
        4         Q.     And can you quantity the number of
        5    officers?
        6         A.     In the beginning when they were
        7    gathering at the edge of the pier, I would say
        8    four.
        9         Q.     And then what happened?
       10         A.     The -- the officers came down the
       11    pier in a line, in a line and they were
       12    walking towards us.       And I'd say
       13    approximately, without being too good at
       14    distance, maybe ten yards from us three
       15    officers drew their handgun from their holster
       16    and pointed them at us.
       17         Q.     And do you know who those three
       18    officers were?
       19         A.     I don't.
       20         Q.     And can you describe them?
       21         A.     I know only one officer, Bold --
       22    Bolduc I think is -- his name is.           And he had
       23    come around the -- the -- behind us while the
       24    other three officers had us at gunpoint.            They
       25    -- they got in a position and each of them had


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 79 of
                                     159

                                                                      Page 79
        1    their firearms pointed at us.
        2         Q.    Did Officer Bolduc have his weapon
        3    pointed at anybody?
        4         A.    He was out of my line of sight.
        5         Q.    Okay.    Did you ever learn the names
        6    of those three officers?
        7         A.    I might have looked at their name tag
        8    that day and with -- and just seeing it in the
        9    report.    I don't remember exact, you know,
       10    face to name.
       11         Q.    Okay.    The complaint specifically
       12    identifies those three officers.          You didn't
       13    -- you don't know who those officers were?
       14         A.    I don't know their names.
       15         Q.    Okay.
       16         A.    Their exact names.       I know one of
       17    them was Spanish, I guess, Spanish descent.
       18               I am not sure of his name, though.
       19         Q.    Okay.    And what was said?
       20         A.    Multiple things were said.         It seemed
       21    like no one had control.         One officer said
       22    hands up, one officer said hands down, one
       23    officer said don't move.         And then they said
       24    hands up, hands down a few more times.            It was
       25    -- just chaos ensued.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 80 of
                                     159

                                                                      Page 80
        1         Q.    And then what happened?
        2         A.    I stood with my hands on my head
        3    petrified because I had a gun in my face.
        4         Q.    When you say you had a gun in your
        5    face, was the gun --
        6         A.    Well, it was pointed at me.
        7         Q.    -- literally in your face?
        8         A.    No, sir, not literally in my face,
        9    but --
       10         Q.    Okay.
       11         A.    -- it was pointed at my face.
       12         Q.    How far away was the officer from
       13    you?
       14         A.    Three yards, maybe.
       15         Q.    Okay.    And then what happened?
       16         A.    They just told us to relax, relax.
       17    You know, we were trying to explain to them,
       18    listen, we're just fishing, we're not, you
       19    know, we're not hurting anybody.
       20               And if I remember correctly, Michael
       21    Taylor was next to me to my -- if I'm facing
       22    that waterway, to the right of me, they put
       23    Michael Taylor in handcuffs, disarmed him, and
       24    he was trying to tell the officer that he had
       25    -- his firearm was loaded to please be carful,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 81 of
                                     159

                                                                      Page 81
        1    because it's a SURPA holster.          And then they
        2    got him detained, put him on the -- put him
        3    down, sat him down.
        4               And then -- oh, no Steve Keith
        5    Jenkins I think was right next to me.            Then
        6    they did the same to Steve, they got him in
        7    cuffs, disarmed him, sat him down.
        8               And then they came to me and at that
        9    time they put a really big officer on me, he
       10    was an African American gentleman.           I don't
       11    remember his name.       And he was just telling me
       12    to relax, relax.       And I was trying to tell
       13    him, like, we did nothing wrong, you know, we
       14    did nothing wrong.       And he's the one that
       15    detained me and disarmed me.
       16         Q.    Okay.    Now, when you saw that Taylor
       17    was handcuffed, was he handcuffed in the back?
       18         A.    Yes.
       19         Q.    Were you handcuffed in the back?
       20         A.    Yes, they had to use two sets of
       21    cuffs.
       22         Q.    And that's because you're large?
       23         A.    Yes.
       24         Q.    Did you tell -- did they do that
       25    automatically?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 82 of
                                     159

                                                                      Page 82
        1         A.     I asked them.
        2         Q.     Okay.   Had you ever been handcuffed
        3    before?
        4         A.     In my life?
        5         Q.     Yes, sir.
        6         A.     Yes.
        7         Q.     When was that?
        8         A.     I was handcuffed in New Jersey in --
        9    probably when I was around 22 years old for
       10    driving on a suspended license and I was just
       11    handcuffed briefly and released on a summons.
       12         Q.     Your license had expired or it was
       13    revoked?
       14         A.     No, it was suspended for nonpayment
       15    of a fine.
       16         Q.     Okay.   So then technically you were
       17    arrested.
       18         A.     No, I wasn't arrested.       I was
       19    released.
       20         Q.     Well, you were driving without a
       21    valid drivers license and you were then handed
       22    a document which indicated that you were under
       23    arrest but if you signed and promised to
       24    appear you would be released and allowed to
       25    appear in court, you're not aware that that's


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 83 of
                                     159

                                                                      Page 83
        1    what happened?
        2         A.     I'm aware that I was ticketed and
        3    released.
        4         Q.     Ticketed is for speeding.        Ticketed
        5    is failing to put our your directional.
        6                MR. FRIDAY:     Object --
        7    BY MR. SWITKES:
        8         Q.     If you're driving without a valid
        9    drivers license, that's a crime.
       10                MR. FRIDAY:     Object to form.
       11    BY MR. SWITKES:
       12         Q.     Isn't that what you just told me you
       13    were charged with?
       14         A.     Well, I was driving with -- driving
       15    with a suspended license.
       16         Q.     That's a crime.      That's not a ticket.
       17                MR. FRIDAY:     Object to form.
       18    BY MR. SWITKES:
       19         Q.     And that happened in what county of
       20    New Jersey?
       21         A.     Ocean County.
       22         Q.     And when did that occur?
       23         A.     It was so long ago, sir.
       24         Q.     How old were you?
       25         A.     Approximately 22, 23.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 84 of
                                     159

                                                                      Page 84
        1         Q.    And you were handcuffed, correct?
        2         A.    Yes, sir.
        3         Q.    And you've never been handcuffed when
        4    you got a traffic ticket, have you?
        5               MR. FRIDAY:      Object to form.
        6               THE WITNESS:      Other than that, no.
        7    BY MR. SWITKES:
        8         Q.    Okay.    Did they handcuff you in the
        9    back at that time?
       10         A.    Yes.
       11         Q.    Did they use two sets or one set?
       12         A.    One set.     I wasn't as big then.
       13         Q.    Okay.    How much do you weigh now,
       14    approximately?
       15         A.    Like 325, somewhere around there.
       16         Q.    And back then?
       17         A.    240.
       18         Q.    Okay.    Was the officer that
       19    handcuffed you polite?
       20               MR. FRIDAY:      Object to form.
       21               THE WITNESS:      No.
       22    BY MR. SWITKES:
       23         Q.    What did he say to you that wasn't
       24    polite?
       25         A.    Just, you know, talking down upon me,


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 85 of
                                     159

                                                                      Page 85
        1    really.
        2         Q.     I want to know what he said.         I don't
        3    know what that means.
        4         A.     I don't recall it was so long
        5    exactly.     I just remember him having an
        6    attitude with me, that he was better than me
        7    or something, that, you know, just a bully,
        8    basically.
        9         Q.     And can you describe this officer?
       10                MR. FRIDAY:     Object to form.
       11                THE WITNESS:     I can't, I don't
       12         recall.
       13    BY MR. SWITKES:
       14         Q.     What was his race?
       15         A.     I wouldn't be able to say what his
       16    race was.
       17         Q.     What was his color?
       18         A.     It appeared to be Caucasian but, you
       19    know...
       20         Q.     Can you give me his approximate age?
       21         A.     Approximate, from 25 to 40.
       22         Q.     How about hair?
       23         A.     I don't remember.
       24         Q.     Do you remember anything he said?
       25         A.     Just basically why he pulled me over


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 86 of
                                     159

                                                                      Page 86
        1    and that he just needed to put me in cuffs for
        2    his safety.
        3         Q.     Okay.   Now, that's the Ocean County
        4    New Jersey arrest.
        5         A.     Yes.
        6         Q.     How do you compare your being placed
        7    in handcuffs here in Miami Beach to that
        8    incident?     Was the officer a bully?
        9         A.     If I were to compare the two?
       10         Q.     Yes, sir.
       11         A.     That police officer was an angel
       12    compared to the Miami Beach police.
       13         Q.     Okay.   So tell me what this Miami
       14    Beach officer said to you that day.
       15         A.     Well, before even going into what
       16    they said, just the simple fact of a gun
       17    pointed at me.
       18         Q.     Okay.   We're passed that.       Now I'm
       19    asking you what he said.
       20                MR. FRIDAY:     Object to form.
       21                THE WITNESS:     What who said?
       22    BY MR. SWITKES:
       23         Q.     The officer.
       24                MR. FRIDAY:     Object to form.
       25                THE WITNESS:     There was multiple


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 87 of
                                     159

                                                                      Page 87
        1         officers.
        2    BY MR. SWITKES:
        3         Q.    The officer that was dealing with
        4    you.    There were five or six of you, correct?
        5         A.    At this time there was five.
        6         Q.    Okay.    And there were four officers
        7    according to your testimony.
        8         A.    In the beginning, yes.
        9         Q.    And one of the officers handcuffed
       10    you, correct?
       11         A.    Correct, the African American
       12    officer.
       13         Q.    The African American officer.          And
       14    the African American officer used two sets of
       15    handcuffs on you, correct?
       16         A.    Correct.
       17         Q.    And you asked him to do that?
       18         A.    Well, he saw that I was in pain and I
       19    did ask him, I said, hey, can you please give
       20    me a second set of cuffs.
       21         Q.    And he said?
       22         A.    He said give me a minute and he did.
       23         Q.    Okay.    What else did he say?
       24         A.    Basically that we're going to get
       25    this all sorted out, we're just doing our job,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 88 of
                                     159

                                                                      Page 88
        1    we're just doing our job.
        2         Q.    Okay.    Anything else?
        3         A.    Not really.      They placed me on a
        4    bench and told me to just sit there.
        5         Q.    Okay.    How long did you sit there?
        6         A.    After being detained?        I'd say
        7    approximately -- and -- now, again, this is an
        8    approximate, I'd say an hour to an hour and a
        9    half.
       10         Q.    And did you have any further
       11    conversations with any of the officers?
       12         A.    Just random.      At this time now it
       13    seemed like the whole police force descended
       14    upon us.     Randomly there was questions being
       15    asked by this officer, by this officer, you
       16    know, it was -- there was no order.
       17         Q.    Okay.    My question was, did you have
       18    any conversations with any of the officers
       19    and, if so, relate them to me.
       20         A.    The only conversations I had was the
       21    questions that they asked me.
       22         Q.    What did they ask you?
       23         A.    What are doing here, why are you open
       24    carrying, do you have a concealed carry
       25    permit, what kind of gun do -- which gun is


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 89 of
                                     159

                                                                      Page 89
        1    yours, is the gun stolen, do you have a
        2    fishing license.       That's all I can recall.
        3         Q.    And what was your answer to what were
        4    you doing here?
        5         A.    I said we were fishing.
        6         Q.    And when he asked you if you had a
        7    concealed weapons license what was your
        8    answer?
        9         A.    Yes, I do.
       10         Q.    And you've had that since when?
       11         A.    I'd have to look at it.
       12         Q.    Give me your best approximation.
       13         A.    I'm have it for about two years --
       14    approximately three years, actually.
       15         Q.    So approximately 2016?
       16         A.    Yes, approximately.
       17         Q.    And what kind of gun did you have?
       18         A.    I don't --
       19               MR. FRIDAY:      Objection.    Don't
       20         answer.
       21               MR. SWITKES:      Excuse me?
       22               MR. FRIDAY:      Well, excuse me, you're
       23         asking what kind of gun he had that day?
       24               MR. SWITKES:      Yes, sir.
       25               MR. FRIDAY:      Okay.   Go ahead.     Sorry.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 90 of
                                     159

                                                                      Page 90
        1                THE WITNESS:     That day I had a
        2         Walther PPS, nine millimeter.
        3    BY MR. SWITKES:
        4         Q.     What kind of ammunition did you have
        5    that day?
        6         A.     Winchester White Box, full metal
        7    jacket, 155 grain ammo.
        8         Q.     Hollow point?
        9         A.     No, sir.
       10         Q.     Why didn't you have hollow point?
       11         A.     I just didn't have hollow points in
       12    the gun at this time.
       13         Q.     You normally use hollow point?
       14         A.     Yes, sir.
       15         Q.     Okay.   Was one in the chamber?
       16         A.     I don't recall one in the chamber.
       17         Q.     Did you hear similar questions being
       18    asked of other members of your group?
       19         A.     Yes.
       20         Q.     Do you remember their responses?
       21         A.     Similar to mine, to my responses, you
       22    know.     I know a few -- I don't know exactly
       23    who, but I know a couple people had concealed
       24    weapons permit also.
       25         Q.     Okay.   Do you remember one of your


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 91 of
                                     159

                                                                      Page 91
        1    group in particular constantly talking
        2    throughout the time that the officers were
        3    there while you were handcuffed?
        4                MR. FRIDAY:     Object to form.
        5                THE WITNESS:     We weren't allowed to
        6         constantly talk.
        7    BY MR. SWITKES:
        8         Q.     Who told you you weren't allowed to
        9    talk?
       10         A.     Well, not that we weren't allowed but
       11    we -- if -- in that setting no one was really
       12    talking.     It was -- it was just anytime you
       13    talked it was kind of like, okay, we're
       14    dealing with it, we're dealing with it, it was
       15    kind of, like, you know, just check down.
       16         Q.     So you didn't talk?
       17         A.     Only when I was asked --
       18         Q.     Other than that, when you were asked
       19    you -- when you were asked you answered a
       20    question.     Other than that you didn't have any
       21    other conversations?
       22         A.     A little bit of chitchat.
       23         Q.     Such as?
       24         A.     Like next to the people that was
       25    handcuffed, like, man, it's hot out here, I'm


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 92 of
                                     159

                                                                      Page 92
        1    thirsty, you know.
        2         Q.     Did you hear any of the other members
        3    of your group having more conversation than
        4    that?
        5         A.     The only thing I remember is Michael
        6    Taylor was complaining of a shoulder pain.
        7         Q.     Okay.
        8         A.     And he asking to just have his cuffs
        9    loosened.
       10         Q.     Did he -- you hear him say anything
       11    else?
       12         A.     The only time I ever heard him say
       13    anything else was in the beginning he was
       14    trying to explain, you know, why we were open
       15    carrying, that it's legal to do.
       16         Q.     Have you ever watched -- it seems
       17    that Mr. Taylor might have had a camera
       18    rolling most of the time during the
       19    interaction with police, have you ever seen
       20    that since the incident?
       21         A.     Of Michael Taylor?
       22         Q.     Yeah.
       23         A.     Oh yeah.
       24         Q.     And you're telling me he wasn't
       25    taking during the time you were sitting there


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 93 of
                                     159

                                                                      Page 93
        1    quietly?
        2         A.     I didn't say he wasn't talking but he
        3    wasn't --
        4         Q.     Well, what was he saying if he was
        5    talking?     Because I asked you that and you
        6    said we just said, you know, I'm tired, it's
        7    hot?
        8         A.     What I remember?
        9         Q.     Yeah.
       10                MR. FRIDAY:     Object to form.
       11                Go ahead.
       12                THE WITNESS:     What I remember is
       13         Michael Taylor complaining of his shoulder
       14         hurting.
       15                MR. SWITKES:     Uh-huh.
       16                THE WITNESS:     And asking for the
       17         cuffs to be loosened.        And I remember him
       18         trying to explain to the officers the
       19         statute which allows us to open carry
       20         while hunting, camping or fishing.
       21    BY MR. SWITKES:
       22         Q.     Did he explain -- try to explain that
       23    statute one time or was it more than one time?
       24         A.     I don't recall how many times he --
       25    he said it.     I heard it one time for sure.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 94 of
                                     159

                                                                       Page 94
        1         Q.     Okay.   Did you hear him say anything
        2    else?
        3         A.     Not that day, no.
        4         Q.     Did you hear him say, This is
        5    bullshit?
        6         A.     No, sir.
        7         Q.     Did you hear him say, You're going to
        8    make us rich?
        9         A.     No, sir.
       10         Q.     Did you hear him say, You guys are
       11    nuts?
       12         A.     No, sir.    You're talking about the
       13    time that we were detained, correct?
       14         Q.     Yes, sir, during that entire time you
       15    didn't hear almost an annoyingly constant
       16    voice of Mr. Taylor, where nobody else was
       17    talking, constantly speaking to the officers
       18    in a manner similar to what I just described?
       19                MR. FRIDAY:     Object to form.
       20                THE WITNESS:     Not speaking
       21         constantly, no.       I just remember him --
       22    BY MR. SWITKES:
       23         Q.     Pretty significantly.       I don't want
       24    to get caught up on the word constantly.            You
       25    were there for a couple of hours, right?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 95 of
                                     159

                                                                      Page 95
        1                MR. FRIDAY:     Object to form.
        2                THE WITNESS:     All and all a couple of
        3          hours, yes.
        4    BY MR. SWITKES:
        5          Q.    So he was talking a significant
        6    amount of that time to the officers, wasn't
        7    he?
        8                MR. FRIDAY:     Object to form.
        9                THE WITNESS:     In the beginning he
       10          said a few things, yes.
       11    BY MR. SWITKES:
       12          Q.    Okay.   When was it in the sequence
       13    that your handcuffs were removed?
       14          A.    At this time, approximately, I would
       15    say 45 minutes to an hour into the original
       16    detainment I asked for water, because it was
       17    very hot that day and I was, like, getting
       18    dizzy.     And at first the original officer that
       19    detained me, the African American fellow, he
       20    grabbed a bottle of water and I was still
       21    cuffed and he, like, gave it to me, almost
       22    like I was hamster, like -- like -- I had to
       23    like suck it out of the water bottle,
       24    basically.
       25                And approximately 15 minutes after


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 96 of
                                     159

                                                                       Page 96
        1    that I asked, I need more water, please.            And
        2    the other people, like Steve Keith Jenkins
        3    said, you got to get him some water, he's
        4    turning pale.       He then -- I said, can you,
        5    like, can I please like hold the bottle and
        6    drink it?     They removed my cuffs from behind
        7    me and put them -- cuffed me in the front so I
        8    could drink a bottle of water.
        9         Q.     Okay.   That was that same African
       10    American officer?
       11         A.     I believe so, that -- that cuffed me
       12    in the front.
       13         Q.     Okay.   Do you know what the standard
       14    operating procedure is for handcuffing in the
       15    City of Miami Beach and most police agencies
       16    countrywide?
       17                MR. FRIDAY:     Object to form.
       18                THE WITNESS:     No, sir.
       19    BY MR. SWITKES:
       20         Q.     Do you know why handcuff people in
       21    the back?
       22         A.     No, sir.
       23         Q.     Okay.   Any other conversations you
       24    had that you recall?
       25         A.     I had a conversation with Jonah.


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 97 of
                                     159

                                                                      Page 97
        1    When I saw him, when I was on the bench and I
        2    turned around, I didn't even realize, I said,
        3    you're here, Jonah.        And he's, like, yeah, I'm
        4    here, and he was on the ground behind me.
        5         Q.     Anything else you recall?
        6         A.     Not specifics, no.
        7         Q.     How long would you say the officers
        8    had their guns -- any officer had a gun
        9    pointed at you?
       10         A.     Until I was in their custody and
       11    disarmed.
       12         Q.     Okay.   My question is approximately
       13    how long was that?       Are we talking about 15
       14    seconds?
       15         A.     I would say 30 to 45 seconds.
       16         Q.     Okay.   Any other time after you were
       17    secured and handcuffed did anybody point a gun
       18    at you?
       19         A.     Not that I'm aware of.
       20         Q.     Okay.   Anybody threaten you during
       21    the time you were on the pier with the
       22    officers?
       23                MR. FRIDAY:     Object to form.
       24                THE WITNESS:     Not that I recall.
       25    BY MR. SWITKES:


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 98 of
                                     159

                                                                      Page 98
        1         Q.     Your recollection of the number of
        2    officers, you originally said there was four,
        3    correct?
        4         A.     In the beginning, yes.
        5         Q.     And then you said there were a number
        6    of officers.       Can you quantify for me how many
        7    officers you're referring to?
        8                MR. FRIDAY:     Object to form.
        9                THE WITNESS:     To my recollection, I'd
       10         say twelve.
       11    BY MR. SWITKES:
       12         Q.     So if your complaint says 20, that
       13    would be incorrect?
       14                MR. FRIDAY:     Object to form.
       15                THE WITNESS:     I wouldn't say it'd be
       16         incorrect, it's just a roundabout.           I'd
       17         say twelve to twenty then, if that's what
       18         I put.
       19    BY MR. SWITKES:
       20         Q.     After you were handcuffed were you
       21    searched?
       22         A.     Yes.
       23         Q.     And can you describe who handcuffed
       24    you and searched you?        Was it a different
       25    person or the same person?


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 99 of
                                     159

                                                                      Page 99
        1          A.   The African American gentleman
        2    searched me -- officer searched me.           I mean,
        3    I'm sorry, he handcuffed me.         I believe, if --
        4    I don't recall exactly, but I believe he was
        5    part of the search.
        6          Q.   And tell me what the search consisted
        7    of.
        8          A.   I had cargo shorts on and they were
        9    going through my pockets.
       10          Q.   Okay.    Was there anything in your
       11    pockets?
       12          A.   My wallet.
       13          Q.   Other than your wallet?
       14          A.   A pack of cigarettes and a lighter.
       15          Q.   Other than that?
       16          A.   Not that I recall.
       17          Q.   Was the search the sum total of going
       18    through your cargo short pockets?
       19          A.   I'm sorry, can you repeat that?
       20          Q.   Was the search you're describing
       21    going through your cargo pants shorts pockets?
       22          A.   Yes, yes.
       23          Q.   There was no other search.
       24          A.   Yes.
       25          Q.   Okay.    Did any of the officers look


                   Fernandez & Associates Court Reporters
                   305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 100 of
                                     159

                                                                      Page 100
         1    into your cooler?
         2         A.    Not that I recall.
         3         Q.    Did any officer look into your tackle
         4    box?
         5         A.    Yes.
         6         Q.    Was anything removed from your tackle
         7    box?
         8         A.    Removed but put back.       Just kind of
         9    rummaging go through it.
        10         Q.    Okay.    Where was the knife you had?
        11         A.    I believe it was in the tackle box.
        12         Q.    Was that left in the tackle box?
        13         A.    Yes.
        14         Q.    Okay.    During that time can you
        15    describe any other actions taken by an officer
        16    to your person that you haven't described
        17    already?
        18         A.    Actions taken?
        19         Q.    Touching, speaking.
        20         A.    I was asked by a female officer about
        21    my firearm, if it was stolen.
        22         Q.    And?
        23         A.    Or if I legally owned it or if it was
        24    stolen.
        25         Q.    And your response was?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 101 of
                                     159

                                                                      Page 101
         1         A.    No, it's -- it's legally owned.
         2         Q.    Okay.
         3         A.    It's not illegally owned or it's
         4    legally owned.
         5         Q.    Okay.
         6         A.    And there was a moment where she --
         7    the female officer was asking me to kind of
         8    explain the statute, because she was Googling
         9    the law on her cell phone and she was reading
        10    the law and she was trying to say, well, where
        11    does it say here that you can open carry.            So
        12    we -- I felt like we were on trial by Google
        13    by her.
        14         Q.    Was she pleasant to you?
        15         A.    Just mundane, you know.
        16         Q.    Okay.
        17         A.    Not -- no emotion, really.
        18         Q.    Okay.    And can you describe that
        19    female officer for me?
        20         A.    Definitely stockier body build type.
        21    I think she was Caucasian.        It appeared that
        22    she was Caucasian.       That's really it, I mean.
        23         Q.    Her age, approximately?
        24         A.    Approximately like 25 to 40 I would
        25    say.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 102 of
                                     159

                                                                      Page 102
         1         Q.    That's a pretty big range.         You
         2    couldn't narrow it down?
         3               MR. FRIDAY:      Object to form.
         4               THE WITNESS:      I'm terrible at
         5         guessing age, I really am.        So I'd rather
         6         just be safe.
         7    BY MR. SWITKES:
         8         Q.    Any other interaction with the
         9    officers that day that you can recall, either
        10    verbally or physically?
        11         A.    On the pier or --
        12         Q.    We're still on the pier.        We'll get
        13    to the parking lot.
        14         A.    Okay.    Okay.    Just a few, I remember
        15    having a conversation with the officer that
        16    had detained me about Lebron James leaving the
        17    Heat, I remember that.
        18         Q.    What was his position?
        19         A.    Not happy, so...
        20         Q.    Did you agree with him?
        21         A.    Yeah, it's sad, you know, but...
        22         Q.    Was there light chatter like that
        23    while you were waiting?
        24         A.    Between me and that officer, yes.
        25         Q.    And can you describe that officer?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 103 of
                                     159

                                                                      Page 103
         1         A.    He was taller than me, probably six
         2    -- six-four, maybe, large African American
         3    officer.    Probably like stocky as me, big, you
         4    know.
         5         Q.    Okay.    Any other recollections you
         6    have that you haven't told me about?
         7         A.    No.   Just answering random officers'
         8    questions, like -- nothing -- and I don't
         9    remember specifics besides like conceal carry,
        10    what we went over before.
        11         Q.    Okay.    Did you have any physical
        12    problems, medical problems on the date of the
        13    incident on Miami Beach?
        14         A.    No.   Like I said, the only thing I
        15    had was just like a little, you know,
        16    dizziness from dehydration.
        17         Q.    Have you suffered from any medical
        18    conditions before that day for which you have
        19    been treated?
        20         A.    No, sir.
        21         Q.    Do you have a family physician?
        22         A.    At the time, no.
        23         Q.    And when was it -- did you seek any
        24    medical attention anytime after June 24, 2018
        25    for anything relating to that incident?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 104 of
                                     159

                                                                      Page 104
         1          A.   No, sir.
         2          Q.   Okay.    Have you ever had any mental
         3    health treatment in your life prior to the
         4    date of the accident?
         5          A.   The only thing I can recall was when
         6    I was 16 years old I was evaluated, that was
         7    it.
         8          Q.   You were evaluated by whom?
         9          A.   In New Jersey.      Do you want, like,
        10    the story of why it happened?
        11          Q.   Yes, sir.
        12          A.   Okay.    I was in eighth grade and my
        13    best friend killed himself, he hung himself,
        14    and then my grandma died on the same day.            And
        15    I was in a catholic school and they have like
        16    a crisis counselor.       They were just, you know,
        17    worried about me because I was so emotional
        18    and -- it wasn't like a mental health profess
        19    -- I don't think he was -- I don't, you know
        20    -- it wasn't like -- I don't know if he was a
        21    doctor.    It was just kind of like a counselor,
        22    like a spiritual counselor.         That's the only
        23    closest thing to -- I can say.
        24          Q.   And since that time have you had any
        25    counseling, mental health treatment


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 105 of
                                     159

                                                                      Page 105
         1    psychologist, psychiatrist, a mental health
         2    counselor?
         3         A.    No, sir.
         4         Q.    And you haven't had any since the
         5    date you appeared in Miami Beach, correct?
         6         A.    No, sir.
         7         Q.    Can you tell me what, if any, damages
         8    you claim you suffered as a result of the
         9    incident on Miami Beach?
        10         A.    Like emotional damages.
        11         Q.    I think we just talked about, you
        12    haven't sought any help from anybody.           Tell me
        13    what emotional damages you're claiming.
        14         A.    It's just not trusting, you know,
        15    police, being very wherry of them, scared of
        16    them, not knowing if they're on my side or
        17    not, you know, they're willing to point a gun
        18    at you and possibly kill you.
        19         Q.    Did you return to South Pointe Park
        20    at anytime after the incident?
        21         A.    Yes.
        22         Q.    When did you do that?
        23         A.    July.
        24         Q.    Of 2018?
        25         A.    I'm not sure on exact dates.         When


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 106 of
                                     159

                                                                      Page 106
         1    was that event?      I've been back twice since
         2    this accident.
         3         Q.    Okay.    So previously you said you
         4    were emotionally concerned about not being
         5    treated properly by police and yet you
         6    returned to the same park approximately a
         7    month later; is that correct?
         8         A.    It was a few months later, yeah, a
         9    month or two later.
        10         Q.    And were you armed at that time?
        11         A.    Yes, sir.
        12         Q.    And did you go back to the pier?
        13         A.    Yes, sir.
        14         Q.    So explain to me, if you were
        15    emotionally upset and afraid to see police,
        16    why would you go back to the same place that
        17    you claimed you suffered some emotional upset
        18    prior to that?
        19         A.    Because of the support of my peers,
        20    of being with me and telling me it's okay and
        21    we're here for you, you know.
        22         Q.    Who did you go back with?
        23         A.    A group of people.
        24         Q.    What are their names?
        25         A.    I can't name every single one.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 107 of
                                     159

                                                                      Page 107
         1         Q.    Try to name some of them for me.
         2         A.    Michael Taylor, Carlos, Richard.
         3         Q.    Richard who?
         4         A.    I can't say his last name.         I don't
         5    know his last name.       Nascak.
         6               MR. FRIDAY:     Can I assist here on
         7         this one?
         8               MR. SWITKES:     Permission granted.
         9               MR. FRIDAY:     Richard Nascak,
        10         N-A-S-C-A-K.
        11               MR. SWITKES:     Thank you.
        12               THE WITNESS:     Sean --
        13               MR. SWITKES:     You don't have to raise
        14         your hand to do that.
        15               THE WITNESS:     Sean Caranna was there.
        16               MR. SWITKES:     Help me.
        17               MR. FRIDAY:     Caranna, C-A-R-A-N-N-A.
        18               MR. SWITKES:     Steve Merrette.      I can
        19         maybe spell that one for you.
        20         M-E-R-R-E-T-T-E.
        21               Kevin Sona, his wife.       I don't know
        22         her first name.      We'll just refer to her
        23         as Mrs. Sona.
        24               And a few other people, Lucy -- I
        25         don't know her last name.         I just know her


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 108 of
                                     159

                                                                      Page 108
         1         as Lucy.
         2    BY MR. SWITKES:
         3         Q.    And did you plan on going back
         4    similar to where you planned on going on the
         5    24th of June?
         6         A.    Did I plan on?
         7         Q.    Going back to South Pointe.
         8         A.    Yes, I -- well, I planned on going
         9    fishing again.
        10         Q.    And carrying a gun again.
        11         A.    Yes, sir.
        12         Q.    Despite the fact that you said you
        13    were concerned emotionally about potentially
        14    having an incident with the police officer.
        15    You went exactly back to the same spot with a
        16    fishing rod armed again, correct?
        17         A.    Correct.
        18         Q.    So you overcame whatever fear you had
        19    to go back, didn't you?
        20               MR. FRIDAY:     Object to form.
        21               THE WITNESS:     I wouldn't say I
        22         overcame the fear.       I just felt more
        23         comfortable with the people I was with.
        24    BY MR. SWITKES:
        25         Q.    Okay.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 109 of
                                     159

                                                                      Page 109
         1         A.    They gave me their strength.
         2         Q.    How long were you there for on the
         3    second occasion?
         4         A.    Three to four hours.
         5         Q.    Did you fish?
         6         A.    Yes.
         7         Q.    Did you catch any fish?
         8         A.    I didn't personally, no.
         9         Q.    Anybody in your group catch any fish?
        10         A.    Yes.
        11         Q.    Who?
        12         A.    I don't remember his name.
        13         Q.    One?
        14         A.    I believe one was caught -- yeah,
        15    one.    There might -- somebody might have
        16    caught one at the end of the pier also, I just
        17    didn't' see that.
        18         Q.    Okay.
        19         A.    I heard of it.
        20         Q.    And did you have any interaction with
        21    police officers on that occasion?
        22         A.    When I first got there, yes.         I
        23    pulled into the parking lot, I opened my trunk
        24    to get my fishing gear out and I was
        25    approached by an undercover officer who showed


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 110 of
                                     159

                                                                      Page 110
         1    his badge immediately and said Miami Beach
         2    police, let me see your fishing license.
         3         Q.    Did you show him your fishing
         4    license?
         5         A.    Yes, sir.
         6         Q.    And what happened next?
         7         A.    He said, have a great day.
         8         Q.    Okay.    Did you encounter any other
         9    Miami Beach police officers, officials, the
        10    second day?
        11         A.    We -- they were there, but it was
        12    just kind of a wave and a...
        13         Q.    When you say "they were there," I
        14    don't know what they means.
        15         A.    There was Miami Beach police officers
        16    there at the foot of the pier in the park
        17    that, you know, just a wave.
        18         Q.    And how many were there,
        19    approximately?
        20         A.    Five.
        21         Q.    Did you have any other interaction
        22    with any of the five of them that day?
        23         A.    No.
        24         Q.    Okay.    Did you ever go back to the
        25    Miami Beach pier at South Pointe again?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 111 of
                                     159

                                                                      Page 111
         1         A.     Yes.
         2         Q.     And when was that?
         3         A.     It's -- July 26th.
         4         Q.     Of what year?
         5         A.     We're in 2020, right?
         6         Q.     Yes, we are.    I'll answer that
         7    question.
         8         A.     I believe it was 2019.
         9         Q.     Well, I'm a little bit confused
        10    because you said you went back the first time
        11    -- at first you said July but then you said a
        12    few months later.      And now you're saying July
        13    again.
        14         A.     Well --
        15         Q.     You went originally on June 24th.
        16         A.     Correct.
        17         Q.     So a few months later would not be
        18    July.
        19         A.     No, I was mistaken then.
        20         Q.     Okay.   So the first time you went
        21    back was July of 2018?
        22         A.     No, it was a few months after
        23    June 24th, I believe.
        24         Q.     July of 2019 is not a few months
        25    after June --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 112 of
                                     159

                                                                      Page 112
         1         A.     That was the second time, sir.
         2         Q.     -- June 24th of -- oh, 2018.
         3         A.     Yes.
         4         Q.     Okay.   That's not a few months,
         5    that's a year.
         6         A.     The second time was a year later.
         7         Q.     Okay.   So the first time was July of
         8    '18?
         9         A.     June of '18 was the first original --
        10         Q.     And the first return visit was?
        11         A.     Like a few months later.
        12         Q.     So not July?
        13         A.     No.    Not that I recall.
        14         Q.     And you went back a third time with
        15    whom?
        16         A.     A lot of the same names I just named.
        17    I really can't point anybody new that I can
        18    think of.
        19         Q.     Did you notify anybody at the City of
        20    Miami Beach that you were going back the
        21    second time?
        22         A.     No.
        23         Q.     Did you notice anybody at the city of
        24    Miami Beach that you're going back the third
        25    time?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 113 of
                                     159

                                                                      Page 113
         1         A.    No, sir.
         2         Q.    Did you encounter any police officers
         3    the third time you went there?
         4         A.    Same interaction with just a few
         5    officers in the park.       This time I wasn't
         6    approached by an undercover that asked for my
         7    fishing license.
         8               MR. FRIDAY:     Mr. Switkes, he did
         9         answer these questions on Interrogatory
        10         20, by the way.      He's one of the ones that
        11         did have them.      I just wanted to make sure
        12         you knew that, which have the dates.
        13               MR. SWITKES:     You must have had a
        14         good day, because you didn't object to
        15         his, so.
        16    BY MR. SWITKES:
        17         Q.    How long were you at the pier the
        18    third time?
        19         A.    About the same time, three to
        20    four hours.
        21         Q.    Anybody catch any fish?
        22         A.    I believe one fish was caught, yes.
        23         Q.    Is that a good haul for you as a
        24    fisherman?     You know, in my own experience if
        25    I fish for three or four hours and one of our


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 114 of
                                     159

                                                                      Page 114
         1    group catches a fish, it's a place we never go
         2    back to.
         3                MR. FRIDAY:    Object to form.
         4    BY MR. SWITKES:
         5         Q.     What is your experience with that?
         6                MR. FRIDAY:    Object to form.
         7                THE WITNESS:    My experience, sir, is
         8         any day fishing, even if you don't catch
         9         anything, is better than a day of work.
        10    BY MR. SWITKES:
        11         Q.     I couldn't agree -- well, I shouldn't
        12    say that.     Off the record I might agree with
        13    you, but in the context of my fishing
        14    experience, for one, two, three, four, five,
        15    six, seven, eight people fishing one fish is a
        16    pretty miserable day of fishing.          Not
        17    comparing it to work.
        18         A.     Well --
        19         Q.     Wouldn't you agree?
        20         A.     It's not a good day fishing, no.         But
        21    in my opinion, ten minutes after we leave
        22    there could be a blitz that runs through
        23    there.    Nature is amazing and the fish are
        24    sometimes there and sometimes they're not.
        25         Q.     But you now gave it three shots.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 115 of
                                     159

                                                                      Page 115
         1    Now, when you got out fishing do you have a
         2    favorite spot to go?
         3          A.   No.
         4          Q.   Do you have a few favorite spots to
         5    go?
         6          A.   Yeah, I have a few, yeah, like, you
         7    know, normal spots that I've, you know,
         8    fished.
         9          Q.   Where are they?
        10          A.   Well, now I reside --
        11          Q.   Don't tell me the exact coordinates.
        12    Just tell me the location.
        13          A.   Well, the longitude and latitude --
        14          Q.   I've seen people do crazy things
        15    hiding their spots, so I'm not asking you to
        16    divulge those secrets.
        17          A.   Now I live in the Tampa area and the
        18    fishing is just inconsiderable there.           And a
        19    lot of times I'll fish like the 60 Causeway in
        20    the mangroves there.
        21          Q.   I've done that myself.        On a good day
        22    you would catch how many fish, 20, 30?
        23          A.   Yeah, not keeping fish, you know,
        24    annoying fish.
        25               But I also like over there where the


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 116 of
                                     159

                                                                      Page 116
         1    Skyway Bridge is on 275 --
         2         Q.    Yes, sir.
         3         A.    -- the state park, you just drive
         4    your car in there, I like there, too.           That's
         5    like grouper fishing over there, so.
         6               THE VIDEOGRAPHER:      Can we take a
         7         break so I can change the video?
         8               MR. SWITKES:     Permission granted.
         9               THE VIDEOGRAPHER:      Thank you.
        10               We're off the record at 3:21 p.m.
        11               (A recess was taken.)
        12               THE VIDEOGRAPHER:      And we're back on
        13         the record at 3:35.
        14    BY MR. SWITKES:
        15         Q.    After the handcuffs are taken off,
        16    how long were you on the pier, approximately?
        17         A.    At this time a superior officer
        18    arrived and maybe five to ten minutes.
        19         Q.    And then what happened?
        20         A.    That officer just said -- explained
        21    what was going to happen next.
        22         Q.    What did he explain?
        23         A.    That our firearms were going to
        24    remain in the possession of the officers,
        25    they're going to walk us to our car with our


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 117 of
                                     159

                                                                      Page 117
         1    firearms unloaded, load them into our trunk
         2    and send us on your way.        And he said that we
         3    could continue to fish but the pier was closed
         4    for the day and if we wanted to stay and fish
         5    the only place we could fish would be the
         6    jetty rocks.
         7         Q.    Did you stay?
         8         A.    No, sir.
         9         Q.    What did you say to the officers'
        10    request that they walk you to the car?
        11         A.    I didn't object or say anything.
        12         Q.    Did an officer walk you to the car?
        13         A.    Yes, sir.
        14         Q.    Okay.    Were you armed at the time you
        15    walked to the car?
        16         A.    No, sir.
        17         Q.    Were you afraid to walk to your car
        18    unarmed?
        19               MR. FRIDAY:     Object to form.
        20               THE WITNESS:     Given the circumstances
        21         that day, I was very untrusting of the
        22         police and I was nervous with them walking
        23         behind me and I had no way to defend
        24         myself.
        25    BY MR. SWITKES:


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 118 of
                                     159

                                                                      Page 118
         1         Q.      I'm not sure what that last comment
         2    was about.
         3                 MR. FRIDAY:    Object to form.
         4    BY MR. SWITKES:
         5         Q.      Had you had your gun you would have
         6    felt safer with the officers walking behind
         7    you?
         8                 MR. FRIDAY:    Object to form.
         9                 THE WITNESS:    No, I was saying before
        10         that the officer was walking behind me, so
        11         it was kind of, you know, he could have
        12         done anything to me, you know.
        13    BY MR. SWITKES:
        14         Q.      Had any of the officers done anything
        15    to you on the time -- whole time you were on
        16    the pier?
        17                 MR. FRIDAY:    Object to form.
        18                 THE WITNESS:    They pointed guns at
        19         me.
        20    BY MR. SWITKES:
        21         Q.      For about 15 seconds, we went through
        22    that.      Other than that, did they do anything
        23    to you to put you in fear during the remainder
        24    of the time you were on the pier?
        25                 MR. FRIDAY:    Object to form.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 119 of
                                     159

                                                                      Page 119
         1               THE WITNESS:     I was in fear the whole
         2         time after being disarmed.
         3    BY MR. SWITKES:
         4         Q.    Okay.    What were you in fear of?
         5         A.    Trigger -- a cop with his hand on the
         6    trigger that was nervous and shot me.
         7         Q.    Okay.    But maybe I'm mistaken, but
         8    wasn't your testimony that after you were
         9    handcuffed none of the officers had their guns
        10    drawn?
        11         A.    No, sir.
        12         Q.    You're saying after you were
        13    handcuffed the officers kept pointing guns at
        14    you?
        15         A.    No, sir.    No -- no guns were pointed
        16    after I was handcuffed.
        17         Q.    Did any officer have his gun out of
        18    his holster after the handcuffing?
        19         A.    No, sir.
        20         Q.    Okay.    I'm misunderstood.      I thought
        21    you were saying something different.
        22         A.    No, sir.    What I'm saying is whether
        23    the gun is holstered or not, an officer can
        24    pull out his gun in a half a second and point
        25    it at me and kill me.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 120 of
                                     159

                                                                      Page 120
         1         Q.    Did you display any behavior that you
         2    thought would cause an officer to draw his gun
         3    after they initially put their guns away?
         4               MR. FRIDAY:     Objection to form.
         5               THE WITNESS:     I don't recall
         6         displaying any behavior but, then, again,
         7         I was displaying no behavior when I was
         8         fishing either and a gun was pointed at
         9         me, so.
        10    BY MR. SWITKES:
        11         Q.    Yeah, but you had an armed -- a
        12    firearm on you at the time.         You didn't have a
        13    firearm at the time you were walking to your
        14    car, I think we just went over that, right?
        15               MR. FRIDAY:     Object to form.
        16               THE WITNESS:     Correct, but I had a
        17         firearm securely holstered, not in a
        18         threatening manner.
        19    BY MR. SWITKES:
        20         Q.    Okay.    But let's get to the part
        21    where you're walking in the parking lot.
        22         A.    Uh-huh.
        23         Q.    You didn't have a firearm at that
        24    time, correct?
        25         A.    No.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 121 of
                                     159

                                                                      Page 121
         1         Q.     You weren't doing anything
         2    suspicious, were you?
         3         A.     No, sir.
         4         Q.     Were you -- you weren't committing
         5    any criminal act during your walk to your car?
         6         A.     No, sir.
         7         Q.     Do you know if any of the -- your
         8    fellow members refused to walk to the car?
         9         A.     I don't remember anyone refusing to
        10    walk to the car, no.
        11         Q.     Did you hear any conversation of one
        12    your friends fishing with you that day about
        13    not walking to get his car?
        14         A.     The only thing I recall was Jonah did
        15    not want to walk to his car without his
        16    firearm and he was expressing that to the
        17    superior officer that had arrived on the
        18    scene.
        19         Q.     And why did he say that?       What was
        20    his fear?     It's Jonah Weiss, right?
        21         A.     Yes, sir.
        22         Q.     Okay.
        23         A.     I'm not sure what his fear was.         I
        24    never asked him.
        25         Q.     You had traversed that parking lot on


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 122 of
                                     159

                                                                      Page 122
         1    the way to the pier, correct?
         2         A.     Yes, sir.
         3         Q.     So did you understand what his fear
         4    of not walking to his car without his firearm
         5    was?
         6                MR. FRIDAY:    Object to form.
         7                THE WITNESS:    Well, I don't know what
         8         his thinking was.      If I were to guess, it
         9         might have been similar to mine, that we
        10         had guns pointed at us and anything could
        11         happen.
        12                You know, not to get off topic here,
        13         but you mentioned before about have you
        14         heard of the news, mass shootings, this
        15         that and the other thing.        I've also heard
        16         the news of cops killing innocent people,
        17         you know, for doing way less than I've
        18         done, you know, the -- that they thought
        19         we were doing, so.
        20    BY MR. SWITKES:
        21         Q.     Explain to me what you have seen on
        22    television of police officers shooting people
        23    for less than what you did.         Give me one
        24    instance.
        25         A.     Okay.   So Travon Martin.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 123 of
                                     159

                                                                      Page 123
         1         Q.     He was shot by a police officer?
         2         A.     Not -- I'm sorry, not --
         3         Q.     Are you familiar with the Travon
         4    Martin case?     You've got to be kidding me.
         5         A.     Not Travon Martin.      Excuse me --
         6         Q.     Okay.
         7         A.     -- not Travon Martin.
         8         Q.     Yeah.
         9         A.     The one in Missouri.
        10         Q.     The one in Missouri, what one --
        11         A.     Ferguson, Missouri.
        12         Q.     Yeah, what -- what was the encounter
        13    between the officer and that individual?
        14         A.     The news, from what I saw on the
        15    news, he was innocently gunned down by police
        16    officers.
        17         Q.     Under what circumstances?       If you
        18    watched it you'd been able to --
        19         A.     A suspicion person.
        20         Q.     And where was he when he was struck
        21    by the bullet?
        22         A.     I have no idea, I wasn't there.
        23         Q.     You just said you watched it on the
        24    news.
        25         A.     Correct.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 124 of
                                     159

                                                                      Page 124
         1         Q.    I don't assume when you tell me what
         2    you watched on the news that you were there
         3    when it happened.
         4         A.    Uh-huh.
         5         Q.    Show let's get past that kind of
         6    comment.
         7         A.    Just trying to be specific, sir,
         8    that's all.
         9         Q.    Being specific would tell me what you
        10    observed on the news.
        11         A.    That a black male was gun down by
        12    police that was innocent.
        13         Q.    Of what?
        14         A.    That wasn't committing a crime or
        15    doing anything wrong.
        16         Q.    Do you know if he had committed a
        17    crime before that?
        18         A.    No.
        19         Q.    Do you know if he had a gun on his
        20    person?
        21         A.    I have no idea, no.
        22         Q.    Do you know if he had refused orders
        23    to get out of the car?        Was he in a car?      Was
        24    he standing?     What are the circumstances?         Do
        25    you even know what it was?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 125 of
                                     159

                                                                      Page 125
         1         A.    No.
         2         Q.    Okay.    So give me one that you know
         3    the circumstances about.
         4         A.    Well, I don't know every detail of
         5    every single case, I just know --
         6         Q.    Well, give me one.
         7         A.    -- that the media reports.         I gave
         8    you one in Ferguson, Missouri.
         9         Q.    And you believe the media?
        10         A.    I mean, we hope to believe somewhat
        11    of what they're is true.
        12         Q.    Okay.    That's encouraging.
        13         A.    We hope.
        14         Q.    Okay.    So the officer walked with you
        15    and who else?
        16         A.    I was walking by myself with the
        17    officer behind me.
        18         Q.    And who came down with you in the
        19    car?
        20         A.    Sean was a few people -- he was
        21    behind me.
        22         Q.    And I'm trying to recall, is Sean
        23    driving the car or are you driving the car?
        24         A.    Yes, Sean -- Sean was the driver.           So
        25    he was walking me to Sean's cars.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 126 of
                                     159

                                                                      Page 126
         1         Q.    Okay.    And what happened when you got
         2    to the car?
         3         A.    The officer had my firearm, he had
         4    asked Sean to pull his car up.         At South
         5    Pointe Pier the parking lot, there's the
         6    parking spaces and then like a -- like -- I
         7    don't know what you would call it, just like a
         8    half moon, you know, you can pull your car up.
         9    There's no parking allowed there, but the
        10    officer asked him to pull his car up there and
        11    open the trunk and he put the firearm unloaded
        12    and my ammunition into Sean's trunk.
        13               And then Sean, you know, a minute or
        14    two later got there with his officer and they
        15    gave him -- he had a knife and they gave him
        16    his knife back in the trunk, they put it in
        17    the trunk, and then they gave us property
        18    release forms.
        19         Q.    Did they put his -- Sean's weapon in
        20    the trunk?
        21               MR. FRIDAY:     Object to form.
        22               THE WITNESS:     Sean had a knife.
        23    BY MR. SWITKES:
        24         Q.    Didn't have any gun?
        25         A.    No, sir.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 127 of
                                     159

                                                                      Page 127
         1         Q.     Okay.   Did he return -- did the
         2    officers return all of Sean's property?
         3         A.     From what I understand, yes.
         4         Q.     Did the officers return all of your
         5    property?
         6         A.     Yes, sir.
         7         Q.     Okay.   And then what did you do?
         8         A.     We got in the car -- or, no, we
         9    pulled the car into a parking place real quick
        10    just to get our, like, fishing gear in order.
        11                I was being approached by all these
        12    media outlets that were waiting in the parking
        13    lot and some lady got a camera in any face and
        14    I don't know what news organization she was
        15    part of and asked me what happened.           I gave
        16    her a very, very brief synopsis, I changed my
        17    shirt and then we left and got Jersey Mikes.
        18         Q.     Okay.   Did you sign a property
        19    receipt?
        20         A.     I believe I did.
        21         Q.     Did you get a copy of the property
        22    receipt?
        23         A.     Yes.
        24         Q.     Okay.   Did you have any further
        25    conversations with any officers?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 128 of
                                     159

                                                                      Page 128
         1         A.    After everything was put in the
         2    trunk?
         3         Q.    Yes, sir.
         4         A.    No, sir.
         5         Q.    But according to your answers to
         6    interrogatories on page 12, you stated:            I
         7    then closed the trunk, went back over to
         8    Officer Hicks to get a case number.
         9               Did you do that?
        10         A.    Yes, I went over to -- okay, so I
        11    went over to Officer Hicks and that's --
        12    that's his name, Officer Hicks.          And that's
        13    when he gave me the property release form.
        14               And I asked him, is there a case
        15    number?    And there wasn't, there wasn't like a
        16    case number he could provide me.
        17         Q.    But that's not true because you
        18    wrote:    He printed one out for me.
        19         A.    A property release form.
        20         Q.    No, a case number.       "I then closed
        21    the trunk, went back over to Officer Hicks to
        22    get a case number/incident number and he
        23    printed one out for me and that was it and I
        24    got in the car with Sean," that's what you
        25    wrote.    So what do you mean he refused to give


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 129 of
                                     159

                                                                       Page 129
         1    you a case number?
         2         A.     Then I -- then I misstated that it
         3    was a case number.       It was the property
         4    release form that he gave me.         I requested --
         5    I misstated that, I'm sorry.
         6         Q.     Well, you said the exact opposite in
         7    your answers under oath.        In your answers
         8    under oath you said:       He gave a property
         9    release form to sign to get my possessions
        10    back.     I signed it and asked for a copy and he
        11    told me I don't get a copy.
        12                And then at the end of that you said:
        13    I then closed the trunk, went back over to
        14    Officer Hicks to get a case number or incident
        15    number and he printed one out for me.
        16         A.     So I flip flopped it.      I asked for
        17    the case number and did not get it but I got
        18    the property release form.
        19         Q.     You're sure?
        20         A.     From what I recall.
        21         Q.     Well, from what you recall in a time
        22    when you filled these interrogatories out
        23    under oath you said the exact opposite.            And
        24    just to be frank with you, that's probably a
        25    lot closer when the officers don't have a


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 130 of
                                     159

                                                                      Page 130
         1    report yet they do give persons a card with a
         2    case number on it.       You don't remember getting
         3    a case number?
         4         A.    No, the only thing I remember
         5    receiving was the property release form and it
         6    was about this big, about the size of an index
         7    card.
         8         Q.    At the scene, did any of the officers
         9    seem nervous?
        10         A.    Yes.
        11         Q.    Which officers?
        12         A.    The original officers that approached
        13    us and had their guns pointed at us.
        14         Q.    Why do you think they were nervous?
        15               MR. FRIDAY:     Object to form.
        16               THE WITNESS:     Because they were, from
        17         what I understand as nervousness, they
        18         were barking commands and they were each
        19         saying different things.        There was no
        20         order and they kept saying, hands up,
        21         hands down, hands up, hands down, they
        22         couldn't figure out what they wanted.           So
        23         to me it seemed like they were nervous.
        24    BY MR. SWITKES:
        25         Q.    Okay.    And it might have been that


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 131 of
                                     159

                                                                      Page 131
         1    typically you might say hands up, but if
         2    someone would say hands down, that would put
         3    your hands in close proximity to your holster
         4    and your weapon, correct?
         5               MR. FRIDAY:     Object to form.
         6    BY MR. SWITKES:
         7         Q.    Wouldn't want somebody putting their
         8    hands near a loaded weapon, would you, in that
         9    circumstance?
        10         A.    Well, I wouldn't -- naturally I
        11    wouldn't put my hand near my loaded weapon
        12    when a police office says puts your hands
        13    down.
        14         Q.    Okay.    But when you put your hands
        15    down wouldn't they naturally be where the
        16    holster is located on your hip?
        17         A.    Around that area.      Not specifically
        18    right there.
        19         Q.    Okay.    And the fear the officers
        20    displayed when they first encountered you
        21    would indicate that they were concerned about
        22    five armed men with only four of them on a
        23    pier and they didn't know any of you, wouldn't
        24    that be a fair assessment?
        25               MR. FRIDAY:     Object to form.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 132 of
                                     159

                                                                      Page 132
         1               THE WITNESS:     In my opinion, no.
         2    BY MR. SWITKES:
         3          Q.   So what were they afraid of, your
         4    beard?
         5          A.   I don't know what they were afraid
         6    of.
         7               MR. FRIDAY:     Object to form.
         8    BY MR. SWITKES:
         9          Q.   Well, what is -- what would be the
        10    fear of police officers, except the fact they
        11    encountered five armed men or four armed men
        12    on a pier that they didn't know what they were
        13    up to?
        14               MR. FRIDAY:     Object to form.
        15               THE WITNESS:     Well, that's incorrect.
        16          They knew what we were up to because the
        17          park ranger told them what was going on,
        18          that there was --
        19    BY MR. SWITKES:
        20          Q.   What did the park ranger tell them?
        21          A.   Well, I'm not sure exactly what he
        22    told them, but from what was going on, I hope
        23    is what he told them, is there was four men
        24    fishing with holstered handguns.          Holstered
        25    handguns not threatening anybody, not


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 133 of
                                     159

                                                                      Page 133
         1    threatening the public, not threatening police
         2    officers, not doing anything wrong.
         3         Q.     Okay.
         4         A.     So, in my opinion, we were not a
         5    threat to them.      It would be one thing if they
         6    got a call and there was four armed men on a
         7    pier and they were pointing their guns at
         8    somebody, but that wasn't the case.
         9                So if this unarmed park ranger wasn't
        10    scared of us and, you know -- or I don't know
        11    what he was feeling.       He didn't seem scared --
        12    there was no need for the police to be scared
        13    or nervous.
        14         Q.     Is it there any question in your mind
        15    that the park ranger called the police
        16    officers?
        17         A.     Is there any question in my mind that
        18    he didn't or he did?
        19         Q.     That he didn't.     Your perception is
        20    that the park ranger called the officers.
        21         A.     He called the police department.
        22         Q.     Okay.   And if he thought everything
        23    was fine and you were just fishing, why would
        24    he then have called the police department,
        25    other than he thought something might be going


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 134 of
                                     159

                                                                      Page 134
         1    on, right?
         2                 MR. FRIDAY:    Object to form.
         3                 THE WITNESS:    I have no idea why he
         4         would do that.      It's way out of his
         5         jurisdiction, I think, because he's just a
         6         park ranger there.       Basically a meter
         7         maid.
         8    BY MR. SWITKES:
         9         Q.      Okay.   Without demeaning what he
        10    does, he called the police officers because he
        11    saw five or four armed men on the pier and he
        12    obviously did not think you were just fishing
        13    or he wouldn't have summoned the police,
        14    wouldn't that be a fair assumption?
        15                 MR. FRIDAY:    Object to form.
        16                 THE WITNESS:    Well, I would assume he
        17         had two eyes and could see that, yes,
        18         that's all we were doing was fishing.
        19    BY MR. SWITKES:
        20         Q.      But he also had two eyes that could
        21    see that you had guns on your hips, right?
        22         A.      Holstered, secured guns.
        23         Q.      Do you think every time the park
        24    ranger goes to the South Pointe Pier and he
        25    sees fishermen he summons for police officers


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 135 of
                                     159

                                                                      Page 135
         1    to come check them out?
         2                MR. FRIDAY:    Object to form.
         3                THE WITNESS:    I don't know what he
         4         does on a daily basis.
         5    BY MR. SWITKES:
         6         Q.     Well, would that be logical?
         7    Wouldn't -- that's the question -- it's a
         8    logical question.
         9                You wouldn't expect the park ranger
        10    to summon for police officers if you were with
        11    your friends fishing but didn't have firearms,
        12    would you?
        13                MR. FRIDAY:    Object to form.
        14                THE WITNESS:    I don't know what --
        15         what is expected for him to do, when he's
        16         supposed to call the police, when he's
        17         not.
        18    BY MR. SWITKES:
        19         Q.     Okay.   My question is real simple:
        20    If you, Mr. Taylor, and the other members of
        21    your crew were standing on the pier fishing
        22    without firearms you would have been shocked
        23    if that same park ranger had called the police
        24    to come check out what was happening, wouldn't
        25    you?


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 136 of
                                     159

                                                                      Page 136
         1               MR. FRIDAY:     Object to form.
         2               THE WITNESS:     It would be a little --
         3         I wouldn't understand why he would call
         4         the police.
         5               MR. SWITKES:     Okay.
         6               THE WITNESS:     In the first place.
         7    BY MR. SWITKES:
         8         Q.    Okay.    Well, in the first place we're
         9    differentiating, five fishermen with no guns
        10    and five fishermen with guns.         You would agree
        11    with me it would be highly unlikely the park
        12    ranger would have called for the police to
        13    respond to five fishermen that didn't have any
        14    weapons on them, correct?
        15               MR. FRIDAY:     Object to form.
        16    BY MR. SWITKES:
        17         Q.    That's a fairly logical statement
        18    that anybody would have to agree with,
        19    wouldn't you agree?
        20               MR. FRIDAY:     Object to form.
        21               THE WITNESS:     It's a hypothetical.        I
        22         can't agree with it, no, because I don't
        23         know if he's a park ranger and he sees
        24         people fishing and he calls to the police
        25         to check their fishing license.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 137 of
                                     159

                                                                      Page 137
         1    BY MR. SWITKES:
         2         Q.      So logically you think that every
         3    time the park ranger sees five people fishing
         4    on the pier he calls for police to respond?
         5                 MR. FRIDAY:    Object to form.
         6    BY MR. SWITKES:
         7         Q.      Multiple police officers to respond.
         8                 MR. FRIDAY:    Object to form.
         9                 THE WITNESS:    I have no idea what
        10         that entails, that specific park ranger to
        11         call the police ever in any situation.
        12                 I don't know what the protocol is,
        13         when he's supposed to call the police
        14         or...
        15    BY MR. SWITKES:
        16         Q.      And you think it would perfectly
        17    normal to call the police every time he sees
        18    people fishing on the pier?
        19                 MR. FRIDAY:    Object to form.
        20                 THE WITNESS:    It's a hypothetical.       I
        21         -- I don't know.       It's -- it's a scenario
        22         that hasn't happened.
        23    BY MR. SWITKES:
        24         Q.      You're not claiming any lost wages,
        25    correct?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 138 of
                                     159

                                                                      Page 138
         1         A.    No, sir.
         2         Q.    You have no medical bills that you've
         3    incurred as a result of the incident, correct?
         4         A.    No, sir.
         5         Q.    You've never gone for psychological
         6    counseling because of the event, have you?
         7         A.    No, sir.
         8         Q.    And the loss of your grandmother and
         9    a friend almost simultaneously didn't send you
        10    to a psychologist, did it?
        11         A.    No.
        12         Q.    You're a pretty strong person?
        13         A.    I'm sensitive.
        14         Q.    Okay.    But you're able to handle a
        15    real tragedy like that, right?
        16               MR. FRIDAY:     Object to form.
        17               THE WITNESS:     I mean, life is life,
        18         man, there's certain things that affect me
        19         and certain things that don't.
        20               MR. SWITKES:     Okay.
        21               THE WITNESS:     It's my feelings.
        22    BY MR. SWITKES:
        23         Q.    Equating that terrible loss you
        24    suffered as a teenager to what occurred on the
        25    beach, would you even put them in the same


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 139 of
                                     159

                                                                      Page 139
         1    realm?
         2               MR. FRIDAY:     Object to form.
         3               THE WITNESS:     Well, they're two
         4         different emotions.
         5    BY MR. SWITKES:
         6         Q.    I understand that.       I asked you would
         7    you put them in the same even world of
         8    experiences?
         9               MR. FRIDAY:     Object to form.
        10               THE WITNESS:     Sure, my life was in
        11         danger.
        12               MR. SWITKES:     Okay.
        13               Rob.
        14               MR. ROSENWALD:      I don't need a mic,
        15         right?
        16               THE VIDEOGRAPHER:      You're good.
        17               MR. ROSENWALD:      Hi, I'm Rob
        18         Rosenwald.     I represent the City of Miami
        19         Beach, how are you today?
        20               THE WITNESS:     Good.
        21               MR. ROSENWALD:      I only have a few
        22         questions for you.
        23                      CROSS-EXAMINATION
        24    BY MR. ROSENWALD:
        25         Q.    Mr. Switkes asked you if you sent


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 140 of
                                     159

                                                                      Page 140
         1    your letter to the Fish and Wildlife
         2    Commission because you thought people might be
         3    alarmed by you having a gun and I think you
         4    no.
         5               MR. FRIDAY:     Object to form.
         6    BY MR. ROSENWALD:
         7          Q.   I'd like to show up that letter and
         8    mark it as Defendant City's 1.
         9               MR. SWITKES:     You want to make it
        10          consecutive four?
        11               MR. ROSENWALD:      Whichever you want.
        12               Let's do consecutive.
        13               THE COURT REPORTER:       So Number 2.     We
        14          marked this one Number 1.
        15               MR. SWITKES:     And this is Number 2.
        16               (Defendant City Exhibit Number 2.
        17          Was marked for identification and is
        18          attached hereto.)
        19               MR. ROSENWALD:      Let me just see that
        20          for a second and let me show it counsel.
        21               MR. FRIDAY:     I think it's the one I
        22          sent to Switkes this morning.
        23               No, it's not, okay.
        24               MR. ROSENWALD:      This is a different
        25          letter than the one you gave --


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 141 of
                                     159

                                                                      Page 141
         1                MR. FRIDAY:    It's the -- it's not the
         2         one I sent to Mr. Switkes this morning.
         3         The one I sent in him this morning that I
         4         had found was to Chief Oates.
         5                MR. ROSENWALD:     Okay, got you.
         6                Can I just see that for one second.
         7                MR. FRIDAY:    Sure.
         8                MR. ROSENWALD:     And I'll show it to
         9         you.
        10    BY MR. ROSENWALD:
        11         Q.     Could you just read the last
        12    paragraph out loud of that -- well, first, can
        13    you identify that letter?
        14                Do you know what that letter is?
        15         A.     Correct, this is a letter to Fish and
        16    Wildlife Commission.
        17         Q.     Is it from you?
        18         A.     Yes, sir.
        19         Q.     What's the date?
        20         A.     June 7, 2018.
        21         Q.     Can you just read the last paragraph
        22    out loud of that letter?
        23         A.     The reason I wanted to reach out to
        24    your offices is because I'm sure there will be
        25    citizens that don't know the law and may


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 142 of
                                     159

                                                                      Page 142
         1    contact law enforcement --
         2               THE COURT REPORTER:       Okay.    Wait a
         3         second.    May contact...
         4               MR. SWITKES:     Slow down, slow down,
         5         please.
         6               THE WITNESS:     ...may contact law
         7         enforcement when they see someone open
         8         carrying a handgun.       I just wanted to be
         9         sure that the City of Miami Beach and law
        10         enforcement are fully aware that what we
        11         are doing is completely legal.          My friends
        12         and I are all law abiding citizens and we
        13         all are legal firearm owners that have
        14         never committed any felonies or violent
        15         crimes.    We are just a few people that
        16         love to fish and celebrate our freedom and
        17         second amendment rights.
        18    BY MR. ROSENWALD
        19         Q.    And again, you said the date was June
        20    18th on that?
        21         A.    June 7th of 2018.
        22         Q.    That's the date on the letter.
        23         A.    Correct.
        24         Q.    Do you know what date you send that
        25    letter to the Fish and Wildlife Commission?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 143 of
                                     159

                                                                      Page 143
         1         A.    I don't recall.      I'd have to check my
         2    emails.
         3         Q.    Does that letter refresh your
         4    recollection as to whether you expected your
         5    presences to cause alarm among the citizenry
         6    of Miami Beach?
         7         A.    I'm sorry --
         8               MR. FRIDAY:     Object to form.
         9    BY MR. ROSENWALD:
        10         Q.    Does that the letter authored by you
        11    refresh your recollection as to whether you
        12    expected your presence in Miami Beach carrying
        13    -- openly carrying handguns cause alarm among
        14    the citizenry?
        15         A.    So personally I don't think it should
        16    alarm the citizen -- that citizens should be
        17    alarmed.
        18         Q.    That wasn't the question.
        19         A.    So the reason I wrote that is really
        20    for Miami Beach to -- to make sure that they
        21    knew their laws, in case a concerned citizen
        22    did call dispatch it could be completely taken
        23    care of right then and there.
        24         Q.    You expected that people were going
        25    to be alarmed seeing four guys carrying a gun


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 144 of
                                     159

                                                                      Page 144
         1    openly in Miami Beach, didn't you?
         2               MR. FRIDAY:     Object to form.
         3               THE WITNESS:     I wouldn't say I
         4         expected it, but in case it did happen.
         5    BY MR. ROSENWALD:
         6         Q.    I'm going to represent to you that
         7    the City of Miami Beach, including the city
         8    manager -- I'm sorry, the city attorney and
         9    the chief of police received emails from you
        10    on June 7th and 8th, 2018.        And I'm going to
        11    represent to you that Dr. Reinert, at the Fish
        12    and Wildlife Commission, received this email
        13    from you on June 18, 2018.
        14               Does that -- is it that consistent
        15    with your recollection, ten days later?
        16         A.    Yeah, sure.
        17         Q.    Did you author the letter that went
        18    from you to the city attorney of Miami Beach,
        19    the chief of police of Miami Beach and
        20    Dr. Reinert at the Fish and Wildlife
        21    Commission?
        22         A.    Yes, it was proofread by a friend.
        23         Q.    Who is the friend?
        24         A.    Dennis Fields.
        25         Q.    And what was his role?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 145 of
                                     159

                                                                      Page 145
         1         A.    He's just a friend and he's like
         2    really good at grammar and English and, you
         3    know, that's -- how to correctly write a
         4    letter, so he just proofread it for me.
         5         Q.    Did he make any changes to the
         6    letter?
         7         A.    I don't recall.
         8         Q.    Did you send it to him to proof read
         9    or did he read it on your computer?
        10         A.    I believe I sent it to him.         And the
        11    only changes I could remember, like
        12    grammatical, like a comma here, semicolon
        13    here, you know.
        14         Q.    And when did he make those changes,
        15    before you sent them -- the letters to anyone
        16    or at any point in between up and to and
        17    including when you sent it last on June 18th?
        18         A.    From what I recall, I think it was
        19    before I sent it to the city.
        20         Q.    So the grammatical changes that
        21    Mr. Fields made were made before you sent it
        22    to anyone?
        23         A.    To my recollection I believe so.
        24         Q.    Did you write the letter on a
        25    computer that you own?


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 146 of
                                     159

                                                                      Page 146
         1         A.     I wrote it on my phone.
         2         Q.     And what Word processing program did
         3    you use?
         4         A.     Microsoft Word.
         5         Q.     What phone did you use to write it?
         6         A.     A Galaxy, a Samsung Galaxy.        I don't
         7    remember the exact -- maybe like an S8.
         8         Q.     Is it the same phone that you have
         9    now?
        10         A.     No, sir.
        11         Q.     How long ago did you switch phones?
        12         A.     Well, I've had a phone since that
        13    one -- six months ago I got this phone that I
        14    have now.
        15         Q.     Do you still have the old phone?
        16         A.     No, sir.
        17         Q.     What did you do with it?
        18         A.     It got destroyed.     It was -- it got
        19    wet, like it got moisture and it fried it.
        20         Q.     Okay.   And so you wrote the letter on
        21    your, possibly, Samsung phone on Microsoft
        22    Word --
        23         A.     Correct.
        24         Q.     -- application on that phone.        You
        25    sent it to Mr. Fields to edit for grammar.


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 147 of
                                     159

                                                                      Page 147
         1         A.    Uh-huh.
         2         Q.    He sent it back to you by email?
         3         A.    Yes.
         4         Q.    And then you mailed it to the city
         5    attorney and to the chief of police on
         6    June 7th and/or 8th, 2018, and then to the
         7    Fish and Wildlife Commission on June 18th?
         8         A.    Correct.    I kept the same date on the
         9    Fish and Wildlife letter that I originally
        10    sent to the city.      I didn't update the date of
        11    when I was sending it to FWC.
        12         Q.    Did you make any other changes to --
        13    well, let me ask you what changes, if any, did
        14    you make to the letter that you sent to the
        15    city between the time you sent it to the city
        16    and when you sent it to the Fish and Wildlife
        17    Commission?
        18         A.    I don't recall making any changes.           I
        19    -- honestly I think I copied the pasted.
        20         Q.    Did you change the address?
        21         A.    Yeah, just changed the name and
        22    address.
        23         Q.    But you cut and pasted from one into
        24    another you said?
        25         A.    Correct.    So I took the original


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 148 of
                                     159

                                                                      Page 148
         1    email that I sent to the city, all the --
         2    these three paragraphs, put that onto the
         3    letter to FWC, including, you know, all the
         4    signatures, and then I just changed the head,
         5    the letterhead.
         6         Q.    Did you edit the document that you
         7    sent to the city to change -- to make the
         8    changes to create the version that went to the
         9    Fish and Wildlife Commission or did you cut
        10    and paste from the version that went to the
        11    city and create a new Word document for the
        12    FWC version?
        13         A.    Correct, I cut -- I copied this,
        14    pasted it in a new Word document and put the
        15    -- the letter -- the newsletter head.
        16         Q.    And you -- you didn't receive any
        17    response back from the City of Miami Beach to
        18    any of these letters?
        19         A.    No, sir.
        20         Q.    Are you aware that the version that
        21    you sent to the City of Miami Beach was
        22    unopenable by a person of normal computer
        23    skill?
        24         A.    I was not aware.
        25         Q.    But that the version that you sent to


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 149 of
                                     159

                                                                      Page 149
         1    Fish and Wildlife Commission had been altered
         2    into a state that was easily and readily
         3    openable by a person of normal computer
         4    skills, are you aware of that?
         5         A.    Well, I was aware of it because they
         6    responded back.       I was -- I just assumed that
         7    the city got the letter and they just didn't
         8    respond back to me.
         9               I did the process the same exact way
        10    I did it to Miami Beach.        There was no
        11    different -- like I didn't do this from a
        12    desktop.    It was all done on my phone.
        13         Q.    So you weren't doing anything to try
        14    and set the City of Miami Beach up by sending
        15    them a letter that you knew they couldn't
        16    open?
        17         A.    No, sir.
        18         Q.    I want to show you this letter.
        19               I'd like you to zoom in on it.
        20               You're going to have to look from the
        21    side so that the camera can see it as well.
        22               THE VIDEOGRAPHER:      Give me one
        23         second.
        24               MR. ROSENWALD:      Hand me my glasses as
        25         well, so I can see it.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 150 of
                                     159

                                                                      Page 150
         1               THE VIDEOGRAPHER:      Push it up, Rob,
         2          there's too much glare on it for me to --
         3          yeah, that's better.      Thank you.
         4    BY MR. ROSENWALD:
         5          Q.   I'm going to show you two versions,
         6    which I'll represent as an officer of the
         7    court were forwarded to me, that one is the
         8    version you sent to the City of Miami Beach,
         9    that's this one.      And when you click on it
        10    nothing at all happens.        Nothing opens.
        11               Can you see that on the video and do
        12    you see that before you now?
        13          A.   Yes.
        14          Q.   I'm going to show up, then, the
        15    version that you sent to the Fish and Wildlife
        16    Commission.       You can see in the email that
        17    that is the version that you sent to
        18    Dr. Reinert on June 18, 2018, 10 days later.
        19               You click on that one, it opens right
        20    up.
        21          A.   Okay.    Can we go back to the Miami
        22    Beach one?
        23          Q.   Of course.     There you go.
        24          A.   Click right here, the arrow.
        25          Q.   Sure.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 151 of
                                     159

                                                                      Page 151
         1         A.    What does that say?
         2         Q.    This is just various ways you can
         3    open it or save it.       And I can tell you, both
         4    our IT department and I have tried every which
         5    way to get this to open.        Our IT department
         6    actually was eventually able to get it open by
         7    renaming it as a different type of document in
         8    a different format.       But no normal user would
         9    ever be able to open this, is what we've been
        10    told by our IT department.
        11               Do you have any other questions about
        12    that before I just step away and ask some more
        13    questions about it?
        14         A.    No, no.
        15         Q.    Okay.    Do you have any explanation of
        16    how the version that went to the Fish and
        17    Wildlife Commission is readily openable but
        18    the versions, all of the versions that came to
        19    the City of Miami Beach can't be opened at
        20    all?
        21         A.    No, sir.    My computer skills are as
        22    good as writing a Word document and sending
        23    it, that's it.
        24         Q.    Let me ask you, the phone that you
        25    created both letters on, was it in your


                     Fernandez & Associates Court Reporters
                     305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 152 of
                                     159

                                                                      Page 152
         1    control solely from June 7th through June 18th
         2    of that year, 2018?
         3         A.    Yes, sir.
         4         Q.    No one else took it and had any
         5    access to it.     The letter that you sent to the
         6    city and to the Fish and Wildlife Commission,
         7    other than sending it to Mr. Fields for
         8    grammatical editing before you sent it to
         9    anyone, did you provide it to anyone else who
        10    could have corrupted it or changed it before
        11    it was sent to the these separate entities?
        12         A.    No, sir.
        13         Q.    Let me ask you, have you ever been
        14    adjudged mentally incompetent?
        15         A.    No, sir.
        16         Q.    Are you currently adjudged mentally
        17    incompetent?
        18         A.    No, sir.
        19         Q.    Are you addicted to the use of
        20    narcotics or any similar drug?
        21         A.    No, sir.
        22         Q.    Have you ever been addicted to the
        23    use of narcotics or any similar drug?
        24               MR. FRIDAY:     Object to form.
        25               THE WITNESS:     Not to my recollection,


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 153 of
                                     159

                                                                      Page 153
         1         no.
         2    BY MR. ROSENWALD:
         3         Q.    That's something you would remember,
         4    wouldn't it?
         5         A.    No.
         6         Q.    Have you ever been treated for
         7    alcoholism?
         8         A.    No.
         9         Q.    Have you ever been treated for drug
        10    addiction?
        11         A.    No.
        12         Q.    Have you ever been to an AA meeting?
        13         A.    I've been to an AA meeting.
        14         Q.    For what -- in what capacity?
        15         A.    In support of a friend.
        16         Q.    How many times have you been to an AA
        17    meeting?
        18         A.    Five to ten times.
        19         Q.    Without telling me the identity of
        20    that friend, when was that and what were the
        21    circumstances?
        22         A.    I mean, I went -- what's the -- could
        23    you repeat it?
        24         Q.    How did you end up going to five to
        25    ten times to an AA or NA meeting to support a


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 154 of
                                     159

                                                                      Page 154
         1    friend?
         2         A.    Because I wanted to help them and I
         3    wanted to be there for them and, I mean, I
         4    wanted them to stay sober.
         5         Q.    When was that?
         6         A.    2016.
         7         Q.    And how long a span of time did those
         8    five to ten meetings cover?
         9         A.    A month.
        10         Q.    So around 2016 you attended about
        11    five to ten -- AA or NA meeting or something
        12    else?
        13         A.    I believe it was Alcoholics
        14    Anonymous, yes.
        15         Q.    And so five to ten meetings in
        16    support of a friend.       Any other AA/NA or any
        17    type of recovery meetings in your life?
        18               MR. FRIDAY:     Object to form.
        19               Go ahead and answer.
        20               THE WITNESS:     Not that I recall, no.
        21    BY MR. ROSENWALD:
        22         Q.    Well, that's something you would
        23    recall, isn't it?
        24         A.    I -- no, I don't, no.
        25         Q.    Has anyone ever suggested to you that


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 155 of
                                     159

                                                                      Page 155
         1    you were drinking too much?
         2         A.    No, sir.
         3         Q.    Do you drink now?
         4         A.    Maybe a beer a month.
         5         Q.    Has anyone ever suggested to you that
         6    are abusing narcotics?
         7         A.    No, sir.
         8         Q.    Do you take any narcotics now?
         9         A.    No, sir.
        10         Q.    Did you take any narcotics in 2018?
        11         A.    No, sir.
        12         Q.    On the date of this incident in Miami
        13    Beach, the date we've been talking about when
        14    you interacted with the police officers who
        15    detained you, did you present any evidence to
        16    those officers that you had not been adjudged
        17    mentally incompetent?
        18               MR. FRIDAY:     Object to form.
        19               THE WITNESS:     Did I produce --
        20    BY MR. ROSENWALD:
        21         Q.    Did you present any evidence to those
        22    officers that you had not been adjudged
        23    mentally incompetent?
        24         A.    The only thing I produced to them is
        25    my concealed carry permit.


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 156 of
                                     159

                                                                      Page 156
         1         Q.    And that wouldn't have any evidence
         2    to suggest you weren't adjudged mentally
         3    incompetent, correct?
         4         A.    If you have one you're not mentally
         5    incompetent, according to the state.
         6         Q.    That's your belief?
         7         A.    No, that's the rules.       It's the law.
         8         Q.    Anything else?
         9         A.    No.
        10         Q.    Did you present any evidence to the
        11    City of Miami Beach officers on that day that
        12    you were not addicted to the use of narcotics
        13    or any similar drug?
        14               MR. FRIDAY:     Object to form.
        15               THE WITNESS:     No, sir.
        16    BY MR. ROSENWALD:
        17         Q.    Did you present any evidence to the
        18    City of Miami Beach officers on that day that
        19    you were not a habitual or chronic alcoholic?
        20               MR. FRIDAY:     Object to form.
        21               THE WITNESS:     No, sir.
        22    BY MR. ROSENWALD:
        23         Q.    Did you present any evidence to Miami
        24    Beach officers on that day that you were not a
        25    person who was using your weapon or firearm in


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 157 of
                                     159

                                                                      Page 157
         1    violation of Florida Statutes 790.07 to
         2    790.115, 790.145 to 790.19, or 790.22 to
         3    790.24?
         4               MR. FRIDAY:     Object to form.
         5               You may answer.
         6               THE WITNESS:     I don't know all those
         7         statutes you just read offhand or -- no, I
         8         didn't present anything to anybody.
         9    BY MR. ROSENWALD:
        10         Q.    Did you present any evidence to the
        11    Miami Beach officers that you were not a
        12    vagrant or undesirable person, as defined in
        13    Florida statute 856.02?
        14               MR. FRIDAY:     Object to form.
        15               THE WITNESS:     No, sir.
        16               MR. ROSENWALD:      I don't have anything
        17         further.
        18               MR. FRIDAY:     We will read.
        19               THE VIDEOGRAPHER:      We're off the
        20         record at 4:19.
        21               (Deposition concluded.)
        22
        23
        24
        25


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 158 of
                                     159

                                                                      Page 158
         1                              CERTIFICATE
         2    STATE OF FLORIDA:
                         : SS.
         3    COUNTY OF BROWARD:
         4          I, SONNIA MARTINEZ, COURT REPORTER AND
              NOTARY PUBLIC, IN AND FOR THE STATE OF FLORIDA
         5    AT LARGE, DO HEREBY CERTIFY THAT CHRISTOPHER
              PHILPOT WAS BY ME FIRST DULY SWORN TO TESTIFY
         6    THE WHOLE TRUTH; THAT I WAS AUTHORIZED TO AND
              DID REPORT SAID DEPOSITION IN STENOTYPE; THAT
         7    A FOREGOING PAGES, NUMBERED FROM 1 TO 158,
              INCLUSIVE, ARE A TRUE AND CORRECT TRANSCRIPT
         8    OF MY SHORTHAND NOTES OF SAID DEPOSITION.
         9             I FURTHER CERTIFY THAT SAID
              DEPOSITION WAS TAKEN AT THE TIME AND PLACE
        10    HEREINABOVE SET FORTH AND THAT THE TAKING OF
              SAID DEPOSITION WAS COMMENCED AND COMPLETED AS
        11    HEREINABOVE SET OUT.
        12             I FURTHER CERTIFY THAT I AM NOT AN
              ATTORNEY OR COUNSEL OF ANY OF THE PARTIES, NOR
        13    AM I A RELATIVE OR EMPLOYEE OF ANY ATTORNEY OR
              COUNSEL OF ANY PARTY CONNECTED WITH THE
        14    ACTION, NOR AM I FINANCIALLY INTERESTED IN THE
              ACTION.
        15
                       THE FOREGOING CERTIFICATION OF THIS
        16    TRANSCRIPT DOES NOT APPLY TO ANY REPRODUCTION
              OF THE SAME BY ANY MEANS UNLESS UNDER THE
        17    DIRECT CONTROL AND/OR DIRECTION OF THE
              CERTIFYING REPORTER.
        18
                       DATED IN MIRAMAR, BROWARD COUNTY,
        19    FLORIDA, THIS 17th DAY OF FEBRUARY, 2020.
        20
        21
        22
              -------------------------
        23    SONNIA MARTINEZ, NOTARY PUBLIC
              STATE OF FLORIDA, AT LARGE.
        24    MY COMMISSION #FF960975
              EXPIRES: 03/10/2020
        25

                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
Case 1:19-cv-22303-KMW Document 58-5 Entered on FLSD Docket 02/03/2021 Page 159 of
                                     159

                                                                      Page 159
         1
         2                         CERTIFICATE
         3
         4    THE STATE OF FLORIDA,
         5    COUNTY OF BROWARD.
         6
         7
         8               I hereby certify that I have read the
         9    foregoing deposition by me given, and that the
        10    statements contained herein are true and
        11    correct to the best of my knowledge and
        12    belief, with the exception of any corrections
        13    or notations made on the errata sheet, if one
        14    was executed.
        15
        16               Dated this _____ day of ___, 2020.
        17
        18
        19
        20
        21
        22                          __________________________
        23                          (Deponent's name)
        24
        25


                    Fernandez & Associates Court Reporters
                    305-374-8868    service@fernandezcr.com
